         Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 1 of 148




1                                                                     The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                         No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                          DEPOSIT ION DESIGNATIONS
                                                        OF ERWIN DELA CRUZ
11                                 Plaintiffs,

12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                   Defendant.
15

16          Plaintiffs hereby present (1) Plaintiffs’ designations of the Deposition of Ewrin

17   DelaCruz, and (2) Defendant’s counter-designations and objections. The designated pages

18   are attached, with Plaintiffs’ designations highlighted in yellow and Defendant’s counter-

19   designations highlighted in green.

20          DATED this 24th day of April, 2020.

21                                               SCHROETER GOLDMARK & BENDER

22                                               s/ Jamal N. Whitehead
                                                 Adam J. Berger, WSBA #20714
23                                               Lindsay L. Halm, WSBA #37141
                                                 Jamal N. Whitehead, WSBA #39818
24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
     E RW IN DEL ACRUZ (17-cv-05769-RJB) - 1                         Phone (206) 622-8000 Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 2 of 148




1                                              810 Third Avenue, Suite 500
                                               Seattle, WA 98104
2                                              Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                                               berger@sgb-law.com
3                                              halm@sgb-law.com
                                               whitehead@sgb-law.com
4
                                               THE LAW OFFICE OF R. ANDREW FRE E
5                                              Andrew Free (Pro Hac Vice)
                                               P.O. Box 90568
6                                              Nashville, TN 37209
                                               Tel: (844) 321-3221 ~ Fax: (615) 829-8959
7                                              andrew@immigrantcivilrights.com

8                                              OPEN SKY LAW, PLLC
                                               Devin T. Theriot-Orr, WSBA # 33995
9                                              20415 – 72nd Avenue S, Suite 110
                                               Kent, WA 98032
10                                             Tel: (206) 962-5052
                                               devin@opensky.law
11
                                               MENTER IMMIGRATION LAW, PLLC
12                                             Meena Menter, WSBA #31870
                                               8201 164th Ave NE, Suite 200
13                                             Redmond, WA 98052
                                               Tel: (206) 419-7332
14                                             meena@meenamenter.com

15                                             Class Counsel

16

17

18

19

20

21

22

23

24
     DE POSIT ION DE SIGN AT IONS OF                           SC H ROETER GOLDMA R K & BENDER
                                                               500 Central Building 810 Third Avenue Seattle, WA 98104
     E RW IN DEL ACRUZ (17-cv-05769-RJB) - 2                          Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 3 of 148




1                                    CERTIFICATE OF SERVICE

2            I hereby certify that on April 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4    Devin T. Theriot-Orr                           R. Andrew Free
     OPEN SKY LAW, PLLC                             THE LAW OFFICE OF R. ANDREW FREE
5    20415 – 72nd Avenue South, Suite 110           PO Box 90568
     Kent, WA 98032                                 Nashville, TN 37209
6    devin@opensky.law                              andrew@immigrantcivilrights.com
     Attorney for Plaintiff                         Attorney for Plaintiff
7
     Meena Menter                                   Joan K. Mell
8    MENTER IMMIGRATION LAW PLLC                    III BRANCHES LAW, PLLC
     8201 – 164th Avenue NE, Suite 200              1019 Regents Boulevard, Suite 204
9    Redmond, WA 98052                              Fircrest, WA 98466
     meena@meenamenter.com                          joan@3ebrancheslaw.com
10   Attorney for Plaintiff                         Attorney for Defendant

11
     Colin L. Barnacle
12   Ashley E. Calhoun
     Christopher J. Eby
13   Adrienne Scheffey
     AKERMAN LLP
14   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
15   colin.barnacle@akerman.com
     ashley.calhoun@akerman.com
16   christopher.eby@akerman.com
     adrienne.scheffey@akerman.com
17   Attorneys for Defendant

18
             DATED at Seattle, Washington this 24th day of April, 2020.
19
                                                       s/ Virginia Mendoza
20                                                     VIRGINIA MENDOZA, Legal Assistant
                                                       Schroeter Goldmark & Bender
21                                                     810 Third Avenue, Suite 500
                                                       Seattle, WA 98104
22                                                     Tel: (206) 622-8000
                                                       mendoza@sgb-law.com
23

24
     DEP O SI TI ON DE SI G N ATI O N S O F                   SCHROETER GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     ER WI N D E L A C R UZ (17-cv-05769-RJB) - 3                     Phone (206) 622-8000 ● Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 4 of 148
Erwin Delacruz                                             December 2, 2019

                                                                      Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                  )
       FERNANDO AGUIRRE-URBINA,                     )
       individually and on behalf of all            )
       those similarly situated,                    )
                          Plaintiffs,               )
                 vs.                                ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida               )
       corporation,                                 )
                          Defendant.                )
     --------------------------------------------------------
                                   Videotaped
                    Deposition Upon Oral Examination of
                               ERWIN K. DELACRUZ
     --------------------------------------------------------
                                    9:33 a.m.
                           Monday, December 2, 2019
                        1019 Regents Blvd., Suite 204
                              Fircrest, Washington




       REPORTED BY:      Keri A. Aspelund, RPR, CCR No. 2661


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 5 of 148
Erwin Delacruz                                             December 2, 2019

                                                                      Page 2
  1     APPEARANCES:
  2     For the Plaintiffs:       JAMAL N. WHITEHEAD, ESQ.
  3                               Schroeter Goldmark & Bender
  4                               810 Third Avenue, Suite 500
  5                               Seattle, WA      98104
  6                               206-622-8000
  7                               whitehead@sgb-law.com
  8     For the Defendant:        ADRIENNE SCHEFFEY, ESQ.
  9                               Akerman LLP
 10                               1900 Sixteenth Street, Suite 1700
 11                               Denver, CO      80202
 12                               303-640-2512
 13                               adrienne.scheffey@akerman.com
 14     Also present:             LINDSEY LEWIS, VIDEOGRAPHER
 15
 16                               ANDREA BRENNEKE, ESQ.
 17                               Assistant Attorney General
 18                               800 Fifth Avenue, Suite 2000
 19                               Seattle, WA      98104
 20                               206-233-3384
 21                               andreab3@atg.wa.gov
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 6 of 148
Erwin Delacruz                                             December 2, 2019

                                                                         Page 3
  1                              E X H I B I T S
  2   No.     Description                                        Page/Line
  3   300     Internal/External Job Posting, Food                   20    13
  4           Services Supervisor NWDC - GEO-Nwauzor
  5           054190-054191
  6   301     GEO OJT for Food Service Manager -                    37     4
  7           GEO-Nwauzor 026284-026292
  8   302     Policy and Procedure Manual, Chapter:                 41     5
  9           Food Service, Title: Food Service
 10           Operations - GEO-Nwauzor 031202-031236
 11   303     Food Cost Summary - GEO-Nwauzor 040015                90     1
 12   304     Northwest Detention Center Detainee Job               93    14
 13           Descriptions
 14   305     Kitchen Worker Orientation Checklist -              109     15
 15           GEO-Nwauzor 004619-004629
 16   306     Detainee/Staff Health and Hygiene -                 112     25
 17           GEO-Nwauzor 177020-177022
 18   307     Detainees Removed from Kitchen Per IDP              116     19
 19           Sanctions - GEO-Nwauzor 084945-084946
 20   308     Northwest Detention Center Daily                    119      5
 21           Detainee Worker Pay Sheet - GEO-Nwauzor
 22           065428-065429
 23   309     Pod Porters, October 22, 2015 -                     120     15
 24           GEO-Nwauzor 026921-026953
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 7 of 148
Erwin Delacruz                                             December 2, 2019

                                                                         Page 4
  1                          E X A M I N A T I O N
  2   BY                                                         Page/Line
  3   MR. WHITEHEAD                                                  6     4
  4   MS. SCHEFFEY                                                127     16
  5   MS. BRENNEKE                                                129     15
  6   MR. WHITEHEAD                                               140     22
  7
  8
  9
 10
 11
 12
 13
 14     (Note:    * Denotes phonetic spelling.)
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 8 of 148
Erwin Delacruz                                             December 2, 2019

                                                                      Page 5
  1         Fircrest, Washington; Monday, December 2, 2019
  2                             9:33 a.m.
  3                   --------------------------
  4                THE VIDEOGRAPHER:       We are now on the record.
  5   Today's date is December 2nd, 2019.          The time is 9:33 a.m.
  6                This is the video recorded deposition of Erwin
  7   Delacruz in the matter of Ugochukwu Goodluck Nwauzor, et
  8   al., vs. The GEO Group, Inc., pending in the United States
  9   District Court, Western District of Washington, at Tacoma,
 10   case number 17-cv-05769-RJB.         This deposition is at the
 11   request of plaintiff.
 12                My name is Lindsey Lewis, your videographer,
 13   here with Keri Aspelund, your court reporter.            We represent
 14   Seattle Deposition Reporters.
 15                This deposition is taking place at 1019 Regents
 16   Boulevard, Suite 204, Fircrest, Washington 98466.
 17                Will counsel please identify and state your
 18   appearances for the record.
 19                MR. WHITEHEAD:      Good morning.     Jamal Whitehead,
 20   class counsel on behalf of Mr. Nwauzor and the class he
 21   represents.
 22                MS. SCHEFFEY:      Adrienne Scheffey on behalf of
 23   The GEO Group and Mr. Delacruz.
 24                THE VIDEOGRAPHER:       Will the court reporter
 25   please administer the oath.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 9 of 148
Erwin Delacruz                                             December 2, 2019

                                                                      Page 6
  1                   --------------------------
  2   ERWIN K. DELACRUZ:         Witness herein, having been
  3                              duly sworn, testified as follows:
  4                        E-X-A-M-I-N-A-T-I-O-N
  5   BY MR. WHITEHEAD:
  6          Q.    Good morning, Mr. Delacruz.
  7          A.    Good morning.
  8          Q.    We met a moment ago and introduced ourselves off
  9   the record, but for the benefit of the record, I'd like to
 10   introduce myself again.       My name's Jamal Whitehead.        I
 11   represent the class of civil immigration detainees that
 12   have brought an action against The GEO Group, your current
 13   employer.
 14          A.    Yes.
 15          Q.    Mr. Delacruz, could you state and spell your
 16   name for the record, please.
 17          A.    My name -- spell my name is Erwin, E-R-W-I-N,
 18   last name Delacruz, D-E-L-A-C-R-U-Z.
 19          Q.    Do you have a middle name?
 20          A.    Karl --
 21          Q.    And that's --
 22          A.    -- K-A-R-L.
 23          Q.    Mr. Delacruz, what is your date of birth?
 24          A.                        , 1959.
 25          Q.    And your current address?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB  Document 291 Filed 04/24/20 Page 10 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                    701, 802.                December 2, 2019

                                                                       Page 7
  1          A.    Is -- oh, 1 -- 10 -- because I just had moved,
  2                                                          , Tacoma,
  3   Washington 98444 -- 5.       Sorry, 98445.
  4          Q.    Have you ever given testimony under oath before?
  5          A.    No.
  6          Q.    Well, there isn't much to it, and I'm sure
  7   you've gone over the rules with your attorney.             Typically I
  8   like to approach the rules contextually, as they pop up,
  9   I'll give you a reminder or two.         But at the outset, there
 10   are three things that I would like to stress.            First and
 11   foremost is that this is not a practice.           What you say
 12   today is just as important as if the judge and the jury
 13   were here; do you understand that?
 14          A.    Yes.
 15          Q.    And that means that with the help of the written
 16   transcript and the video that's being taken, that the judge
 17   and the jury will use it to assess your credibility and
 18   truthfulness --
 19          A.    Yes.
 20          Q.    -- do you understand that?
 21          A.    Yes.
 22          Q.    And the second thing I want to stress is that
 23   I'm not a mind reader.       If you don't understand one of my
 24   questions, will you let me know?
 25          A.    I will.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 11 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                      December 2, 2019

                                                                            Page 8
  1          Q.    And that goes for if there's something, a
  2   medical condition, whatever it may be, that prevents you
  3   from answering my questions, will you let me know?
  4          A.    I will.
  5          Q.    I think the final thing that I want to stress is
  6   that I'm looking for your full cooperation today.                   I want
  7   your best, most truthful, most complete testimony; do you
  8   understand that?
  9          A.    Yes.
 10          Q.    We've got a full day ahead of us, and I'm going
 11   to try my best to work efficiently.                    To that end, I'm going
 12   to ask many yes or no questions.                If I ask you a yes or no
 13   question, will you give me a yes or no response?
 14          A.    Yes.
 15          Q.    And the final thing I'll say is that oftentimes
 16   witnesses don't want to answer uncomfortable truths, and
 17   this manifests itself in evasive answers or dodging the
 18   question; will you not do that?
 19          A.    No, I -- I'll always give -- I'll talk to my
 20   counsel if need be if I get stuck.
 21          Q.    And you're represented by counsel today?
 22          A.    Well, she is.
 23          Q.    And your attorney's name?
 24          A.    *Adrianna.
 25          Q.    And did you have any role in selecting Adrienne


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 12 of 148
Erwin Delacruz                                             December 2, 2019

                                                                      Page 9
  1   or her firm?
  2          A.    No.
  3          Q.    Are you paying --
  4          A.    No.
  5          Q.    -- for her to represent you today?
  6          A.    No, no.
  7          Q.    Can you tell me, what did you do to prepare for
  8   your deposition today?
  9          A.    I had gotten a phone call, and any information
 10   she could give me pertaining to the case, and I just read
 11   over the -- the -- what you have gotten on the disposition,
 12   and --
 13                MS. SCHEFFEY:     And I'm going to instruct you not
 14   to talk about our conversations.
 15                THE WITNESS:     Yeah, yeah, yeah.
 16          A.    And that's -- and that's just about it.           Just to
 17   be here at 9:30 --
 18          Q.    All right --
 19          A.    -- on time.
 20          Q.    Well, let's break it down.
 21                Who did you talk with to prepare for your
 22   deposition today?
 23                And without telling me what you talked about,
 24   just who did you speak with?
 25          A.    Just with *Adrianna.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 13 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 10
  1          Q.    Okay.   Did you have any conversations with Bruce
  2   Scott?
  3          A.    No.
  4          Q.    Michael Heye?
  5          A.    No.
  6          Q.    Anyone else at GEO?
  7          A.    No.
  8          Q.    Okay.   All right.     Did you review any documents
  9   to prepare for your deposition?
 10          A.    No.
 11          Q.    You had mentioned that you looked at your
 12   deposition notice?
 13          A.    Yeah, that's the main project was just that
 14   disposition thing.
 15          Q.    But nothing other than the notice --
 16          A.    No.
 17          Q.    -- that instructed you to be here today?
 18          A.    No.
 19          Q.    Can you give me a high level overview of your
 20   educational history.
 21          A.    Graduated from high school 1977 from Campbell
 22   High School in Hawaii, then joined the military.            And while
 23   I was in the military, I did get -- obtain my associate's
 24   degree in 1998.      And then went back to college again to
 25   South Puget Sound Community College for a one-year program,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 14 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 11
  1   culinary arts, in 2000 -- 2001.
  2          Q.    What branch of the military were you in?
  3          A.    Army.
  4          Q.    And your discharge status?
  5          A.    Retired disability, disabled.
  6          Q.    What was the highest rank that you obtained?
  7          A.    Sergeant first class.
  8          Q.    What did you do before you worked for GEO?
  9          A.    I was a contractor from 2004 to 2014 on base as
 10   the assistant food production manager for Certain Victory,
 11   Incorporated.
 12          Q.    When you say on base, what do you mean by that?
 13          A.    Fort Lewis, I'm sorry.
 14          Q.    Okay.
 15          A.    Fort Lewis, Washington.
 16          Q.    And Certain Victory, what is that?
 17          A.    That was the name of the company that was
 18   contracted in 2004.
 19          Q.    And why did you leave Certain Victory?
 20          A.    We -- the contract ended.        It's a government
 21   contract.    So after the five years, then they renew your
 22   contract, we renewed, and then at the end of the fifth
 23   year, we -- they terminated our contract.
 24          Q.    How is it that you came to work at GEO?
 25          A.    I applied.     It was online.      It was -- I --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 15 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                      Page 12
  1   September of 2014 was our last day, and then -- and then I
  2   was unemployed from that day on until March.              And then in
  3   June/July time frame, the GEO posted a food service job,
  4   and I applied.
  5          Q.    So your contract with Certain Victory ended
  6   September 2014?
  7          A.    Right.
  8          Q.    And then you became aware of an opening at GEO
  9   in March 2015?
 10          A.    It was -- it was July.             It was like within 24
 11   hours.     It like -- it was like the 26th, and I went -- I
 12   submitted it, and they called me the next day.
 13          Q.    What was the position?
 14          A.    As the assistant food production manager.
 15          Q.    And is that the title you hold today?
 16          A.    It's the -- pretty much the same title as the
 17   assistant to the manager.
 18          Q.    You say pretty much the same title --
 19          A.    It has -- it has the same as -- as -- I always
 20   assisted the manager.
 21          Q.    So is it the case then that the title has
 22   changed but your responsibilities have not?
 23          A.    Yeah, the responsibilities is -- is technically
 24   the same.    You're still bringing in food, you're still
 25   doing everything that you done before, it's just now in one


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 16 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 17 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 14
  1   if I say NWDC, will you understand that to mean --
  2          A.    Yes.
  3          Q.    -- the Northwest Detention Center?
  4          A.    Mm-hm, even though it's changed to the Northwest
  5   Processing Center.
  6          Q.    Oh, when did that change take place?
  7          A.    Just a couple months.
  8          Q.    Do you know what prompted the change?
  9          A.    No.
 10          Q.    Do you have an opinion about why the -- the name
 11   changed?
 12          A.    No.
 13          Q.    And how do you know the name changed?
 14          A.    When I drove up one day and seen it changed.
 15   You know, the sign, it's on the front, and it's been -- you
 16   know, has the fence kind of in the way, and then it just --
 17   they just changed it.
 18          Q.    Okay.    Well, fair enough.
 19                So Northwest Processing Center --
 20          A.    Mm-hm.
 21          Q.    -- Northwest Detention Center --
 22          A.    Mm-hm.
 23          Q.    -- if I refer to those interchangeably --
 24          A.    Sure --
 25          Q.    -- would you please know that I --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 18 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 15
  1          A.    -- yes, that's fine.
  2          Q.    -- we're talking about the same facility.
  3          A.    Mm-hm.
  4          Q.    All right.     And I think this brings up two
  5   situational rules.
  6                It's really important that you let me finish my
  7   question before you go into your answer.           We've got a court
  8   reporter, she's taking down everything that we say, but the
  9   transcript just looks really jumbled if we're talking over
 10   one another.
 11          A.    Okay.
 12          Q.    The second thing is, please answer my questions
 13   with words.    Uh-huhs, head nods, head shakes, again, they
 14   just won't be captured on the written transcript.            So will
 15   you answer my questions with words?
 16          A.    Sure.    Yes, sir.
 17          Q.    So tell me, who's housed at the Northwest
 18   Detention Center?
 19          A.    It's -- it's all -- how do I say that?
 20                These are all people that have not been --
 21   that's either seeking asylum or have not -- are not U.S.
 22   citizens, and this is just one way of processing or --
 23   processing the people that have not -- that are either
 24   illegal aliens or not U.S. citizens.
 25          Q.    Is it your understanding that people are being


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 19 of 148
                           GEO Objections Foundation, FRE 402,
Erwin Delacruz                          701, 802.                December 2, 2019

                                                                        Page 16
  1   held there as punishment?
  2           A.    No.
  3                 MS. SCHEFFEY:          Object to form.
  4           Q.    No?
  5           A.    No.
  6           Q.    Do you believe there's any penal or punishment
  7   component at all to the people that are being housed there?
  8           A.    No.
  9           Q.    What do you understand about this lawsuit?
 10           A.    Not -- I don't get into the politics or any of
 11   that.   I just -- I just go to work there.
 12           Q.    Is there a lot of gossip or talk at work about
 13   this?
 14           A.    Not really.         I just do my job.
 15           Q.    Have you ever had any conversations with any of
 16   your coworkers about this lawsuit?
 17           A.    No.
 18                 I'm totally just -- I'm mostly by myself trying
 19   to get my job done.
 20           Q.    And Ms. Henderson, did you talk to her about her
 21   deposition?
 22           A.    No.
 23           Q.    And do you know who I'm referring to when I say
 24   Ms. Henderson?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 20 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 17
  1          Q.    Who --
  2          A.    She's the manager of the facility.
  3          Q.    And her full name?
  4          A.    I -- you know, Bertha Henderson.
  5          Q.    And she goes by Bert; is that correct?
  6          A.    Or Bert, yes.
  7                MS. SCHEFFEY:     Object to form.
  8          A.    That's just ...
  9          Q.    Have you talked to any of the detained persons
 10   about this lawsuit?
 11          A.    No, not -- no.
 12          Q.    Do you have a feeling one way or another about
 13   whether or not the detained persons should be paid a lawful
 14   minimum wage?
 15          A.    I have no idea how, or when, or -- all I know is
 16   that when -- when they come to me, they're voluntary, and
 17   it's just the personnel that we -- that you need.            It's
 18   just -- it's -- it's a -- it's a hit and miss.            It's either
 19   you're going to get them or you don't.          And it's great when
 20   they're there, and it helps, that's all.
 21          Q.    Well, you said that they're volunteering, but
 22   they're working for money; correct?
 23          A.    Sure, but I don't set the standard.
 24          Q.    And if they were to be paid the Washington
 25   minimum wage, would that be fair, in your mind?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 21 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 18
  1          A.    It's -- it's not up to me.
  2          Q.    If it were though?
  3          A.    No.
  4          Q.    It would not be fair?
  5          A.    I totally -- I -- I -- I do not set the policy,
  6   and someone -- someone above me sets the policy, I don't.
  7          Q.    I understand that, but you see the detainees,
  8   they work in the kitchen; correct?
  9                MS. SCHEFFEY:         Object to form.
 10          Q.    You see the detainees working in the kitchen;
 11   correct?
 12          A.    Yes, I do.
 13          Q.    They're working hard?
 14                MS. SCHEFFEY:         Object to form.
 15                You may answer, if it's a question.
 16          A.    Yes, they -- they do help in the preparation of
 17   the meal and the cleanup.
 18          Q.    And regardless of how many hours they work or
 19   how hard they work, they only receive a dollar --
 20                MS. SCHEFFEY:         Object to form.
 21          Q.    -- correct?
 22          A.    That's correct.
 23          Q.    Have you had any conversations about the rate of
 24   pay with any of the detained workers?
 25          A.    No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 22 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                December 2, 2019

                                                                      Page 19
  1          Q.    No one's ever complained to you that they should
  2   be paid more or that they're not paid enough?
  3          A.    No.
  4          Q.    Then you said that GEO needs the workers to do
  5   the work?
  6                MS. SCHEFFEY:          Object to form.
  7          A.    No, but at -- at the same time, it's -- it's a
  8   voluntary program, and if they would like to work in the
  9   kitchen, laundry, or anywhere else in the facility, they're
 10   obligated -- if they want to come, they can apply during
 11   the work program.
 12          Q.    Well, we'll certainly talk in more detail about
 13   what takes place in the kitchen.
 14                I think I want to go back though to your role
 15   and your training.
 16                What is your current job title?
 17          A.    I'm the food production manager.
 18          Q.    And what was the title before that?
 19          A.    At my job previously?
 20          Q.    Well, I'm sorry, I was under the belief that
 21   there was some sort of title change, although your
 22   responsibilities --
 23          A.    No, mine was always the assistant food
 24   production manager.
 25          Q.    Okay.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 23 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 20
  1                MS. BRENNEKE:     Are you doing continuing
  2   exhibits?
  3                MR. WHITEHEAD:     Sure.
  4                Can we call this -- so this will be 299?
  5                MS. BRENNEKE:     I think it's 298, but if you want
  6   to be safe    --
  7                MR. WHITEHEAD:     298.
  8                MS. BRENNEKE:     -- you can go with 299.
  9                MR. WHITEHEAD:     Let's call it 300.
 10                MS. BRENNEKE:     Okay.
 11                MR. WHITEHEAD:     All right, to be safe, we're
 12   going to call this Exhibit-300.
 13                      (Exhibit-300 marked.)
 14          Q.    You've just been handed Exhibit-300.
 15                Have you seen this document before?
 16          A.    It probably was in July, when I first started.
 17          Q.    Does this appear to be the job posting that you
 18   responded --
 19          A.    Correct --
 20          Q.    -- to?
 21          A.    -- yeah.
 22                Yes, it is.
 23          Q.    And then on the back side of the document, it
 24   gives a summary of the primary duties and responsibilities;
 25   do you see that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 24 of 148
                           GEO Objections Foundation, FRE 402,
Erwin Delacruz                          701, 802.                December 2, 2019

                                                                        Page 21
  1           A.    Yes.
  2           Q.    Is that an accurate statement of your duties and
  3   responsibilities?
  4           A.    Yes, it is.
  5           Q.    Is there anything that you would add to the
  6   list?
  7           A.    No, it pretty -- it's -- it's accurate.
  8           Q.    If you look there, I think it's the sixth dash
  9   down, it says "Directs work, provides training and performs
 10   inspection of work performed by detainee food service
 11   staff."
 12                 Do you see that?
 13           A.    Yes.
 14           Q.    Can you tell me, how is it that you direct the
 15   work of the detained workers?
 16           A.    For my -- I'll get -- let's say rations will
 17   roll in, will come in, because I come in on a swing shift,
 18   starts at 1, 1300, and I'll have maybe ten pallets to 12
 19   pallets of rations to bring in, and I'll bring in as many
 20   through the corridor, and once I bring them through the
 21   corridor, I'll have detainees, two, at the minimum of two,
 22   to help me pull the rations through the double door to
 23   bring it into the kitchen for the -- so we can take them
 24   and place them into the refrigerators, in their proper
 25   refrigerators.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 25 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                December 2, 2019

                                                                      Page 22
  1                And there's a lot of times, when there's not
  2   enough detainees, I push them to -- I let them -- the cooks
  3   have -- have all the detainees, and I will then doing it by
  4   myself.
  5          Q.    And so that's one example, the rations.
  6                I guess what I'm looking for is a list, and you
  7   can speak at a high level, but I'm looking for the type of
  8   work that you direct the detainee workers in.
  9          A.    Yeah, it's rotating rations, bringing them in,
 10   rotating the -- all the rations that are coming in.
 11                And then -- then the cleanup phase, checking
 12   behind my supervisors to making sure that the objectives of
 13   cleaning and sanitizing the kitchen is complete.              And if I
 14   see anything wrong, I just -- okay, this needs to get done,
 15   or empty the trash, or as easy as wiping down a table.
 16          Q.    Okay, anything else?
 17          A.    Or even the breakdown for the next day.            Pulling
 18   items from the dry room, putting them on carts so it makes
 19   the next day a much smoother operation in getting all the
 20   food out on time and just -- and the prep work, a lot of
 21   the prep work needs to get done.
 22                And we direct the detainees to helping us
 23   offload, load, retrieving bags, boxes from the freezer, and
 24   the dry room, and so forth.
 25          Q.    Anything else?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 26 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                December 2, 2019

                                                                      Page 23
  1          A.    No.
  2          Q.    All right, so to summarize, you said rotating
  3   rations --
  4          A.    Mm-hm.
  5          Q.    -- work in the cleanup phase, breaking down for
  6   the next day --
  7          A.    Yes.
  8          Q.    -- prep work?
  9          A.    Prep work.
 10          Q.    Did I get that right?
 11          A.    Yes.
 12          Q.    Now, in directing the detained workers through
 13   these various tasks, are you expecting the detained workers
 14   to follow your directives?
 15                MS. SCHEFFEY:          Object to form.
 16          A.    If they -- if I ask them to come to help me,
 17   it's because I've already went through their cook
 18   supervisor to see if they need them, and this is -- can you
 19   give me -- or can you loan me two -- because we're moving
 20   rations, and -- and they would always send me two.               And
 21   even if they do or they don't, it doesn't -- if they don't
 22   want to feel like working, you know, during that time, then
 23   you can have them and I'll just take the one.               Sometimes
 24   it's just because I know they won't be able to do it or
 25   they might not need to do it.               I don't -- I don't judge


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 27 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 28 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 29 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 30 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 31 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 28
  1          Q.    That's something I'm a little unclear about, so
  2   detention officer versus your title as food production
  3   manager.
  4          A.    We still have to go through the same process as
  5   a -- as a detention officer.
  6          Q.    So you undergo the same training, but are you
  7   also considered to be a detention officer?
  8          A.    I -- I can act in that role.
  9          Q.    Well, you can, but in your current role as food
 10   production --
 11          A.    Production manager.
 12          Q.    -- manager --
 13          A.    It's just an addition, and because I'm the
 14   assistant, it's an additional role.
 15          Q.    Well, tell me what the distinction is between
 16   detention officer and what you do as food production
 17   manager.
 18          A.    There's -- there's none.        I just -- I'm a cook.
 19   I'm a special -- I'm a specialized in food service.
 20          Q.    So you're a specialized type of detention
 21   officer?
 22          A.    Yes.
 23          Q.    Okay.
 24          A.    Because I'm -- I'm part of the administration.
 25          Q.    And when it comes to supervising detained


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 32 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 29
  1   workers, is it anything other than what you'd mentioned to
  2   me earlier about rotating rations, the cleanup phase,
  3   breaking down for the next day, and prep work?
  4          A.    No.
  5                MS. SCHEFFEY:          Object to form.
  6          A.    Yes, that's -- that's it.
  7          Q.    So it wouldn't be the case that you would take
  8   detainees to the yard, or for recreation --
  9          A.    No.
 10          Q.    -- time?
 11          A.    No.
 12          Q.    Did you receive any specialized training as it
 13   relates to the kitchen and directing the work of detainee
 14   workers?
 15                MS. SCHEFFEY:          Object to form.
 16          A.    It's only -- it's only labor that -- that you
 17   lead
         d personnel to accomplish the mission, and that's where
 18   it -- where it lies.         I need people to help me, and they
 19   volunteer.     I'm more than happy to take them or use them
 20   for that purpose.
 21          Q.    What's the mission?
 22          A.    It's to provide food service in a timely manner
 23   on time, breakfast, lunch, and dinner, and cleanup, and
 24   move on.
 25          Q.    Now --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 33 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 34 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 31
  1   in your job description, so is it ideal for you, as the
  2   food production manager, to wash pots and pans?
  3           A.    Yes.
  4           Q.    That's ideal?
  5           A.    That's ideal to do everything in that kitchen.
  6   You have -- you need to know all that.
  7           Q.    And I want to make sure that we're not talking
  8   past one another.
  9                 I mean, I understand that it's important for you
 10   to know all the roles, and I commend you for rolling up
 11   your sleeves and jumping in when work needs to be done, but
 12   I'm asking as a manager, in trying to figure out where to
 13   use your resources, is it ideal for you to wash pots and
 14   pans, or would you rather have a detainee worker do it?
 15                 MS. SCHEFFEY:    I'm going to object to form and
 16   also say this question's been asked and answered, so this
 17   is --
 18                 THE WITNESS:    Yeah, okay.
 19                 MS. SCHEFFEY:    You can answer one more time, but
 20   it's --
 21           A.    No, we can move on.
 22           Q.    No, we can't move on.
 23                 I should have said, this is one of those
 24   situational instructions.       Your attorney's going to object
 25   from time to time, and unless she instructs you not to


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 35 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 36 of 148
Erwin Delacruz         GEO Objections Foundation, FRE 402,        December 2, 2019
                                    701, 802.

                                                                          Page 33
  1          A.    No.
  2          Q.    In directing the detainee workers, are you also
  3   directing them to comply with GEO's rules and regulations?
  4          A.    Only for food service, if I see any not wearing
  5   beard nets or not washing your hands.                   Keeping sanitation
  6   is the utmost for feeding the people in the facility.                  So
  7   sanitation would be the number one.
  8          Q.    And if a detainee worker was not complying with
  9   these rules and regulations -- well, strike that.
 10                Why is it important for the detainee workers to
 11   comply with GEO's rules and regulations in the kitchen?
 12          A.    That's more of a -- I would say a federal
 13   guideline, but you would want to maintain a clean
 14   environment.     So we -- we tell them politely, Could you
 15   please put your beard net on, and they -- they really do.
 16   They follow what we tell them to do.                   Go wash your hands,
 17   make sure that you put fresh gloves on, or okay, everybody
 18   get off the line, wash your hands, change your gloves,
 19   clean the line, so we can do the next rotation of trays,
 20   and they do it, and they follow directions.
 21          Q.    And you -- I said that these were GEO's rules
 22   and regulations, and you said that you think some of them
 23   are federal; did I get that right?
 24          A.    It's a federal guideline, but you know, we do
 25   follow the policies that are given to us, and -- and that's


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 37 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 34
  1   pretty much sanitation is just part of the food service
  2   program itself.
  3          Q.    Is the kitchen inspected by the state or federal
  4   government?
  5          A.    Yes.
  6          Q.    Both?
  7          A.    Both.
  8          Q.    And how detainee workers perform their job in
  9   the kitchen can impact the outcome of those inspections; is
 10   that right?
 11                MS. SCHEFFEY:     Object to form.
 12          A.    No, not really.      No, not at all.
 13          Q.    So if a State inspector was inspecting your
 14   kitchen, and there were detainee workers that didn't have
 15   on hairnets and had open cuts on their hands, you would
 16   expect to pass that State inspection?
 17                MS. SCHEFFEY:     Object to form.
 18          A.    No, the -- we check them before they're even
 19   start, we check their hands, we check all their sanitation
 20   prior to them even getting on the floor.
 21          Q.    And that's because GEO will found to be -- be
 22   found to be out of compliance if you don't direct and
 23   supervise the sanitation of your workers; is that correct?
 24                MS. SCHEFFEY:     Object to form.
 25          A.    No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 38 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                December 2, 2019

                                                                       Page 35
  1                We continually to keep them sanitized -- or
  2   follow the rules that's for food service.                We just follow
  3   the rules for food service.
  4          Q.    Do you remember earlier when I asked you if I
  5   asked you a straightforward question, and if you would
  6   resist the urge to give me an evasive answer; do you
  7   remember that?
  8          A.    Yes.
  9          Q.    I feel like you're doing it right now, giving me
 10   evasive answers.        So I think this is a very simple
 11   proposition, and I would expect the food service manager to
 12   buy into this proposition.
 13                It's important that the detainee workers follow
 14   the sanitation rules or else GEO might not pass the state
 15   or federal inspection; would you agree with that statement?
 16                MS. SCHEFFEY:           Object to form.
 17          A.    No.
 18          Q.    You disagree?
 19          A.    I disagree.
 20          Q.    Tell me why.
 21          A.    We -- we always follow it from the beginning,
 22   from the time they walk in there, gloves, hairnet, beard
 23   net, anything that they need to get done, let us know.               And
 24   while they're under control of -- under food service
 25   personnel or under staffing, they are guided to do the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 39 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                   December 2, 2019

                                                                         Page 36
  1   right thing.     So before they even do a task, we tell them
  2   before we even start the task that this is what we want to
  3   do, we want to break open the boxes, bring them over here,
  4   or I'll show you how to open the oven, turn it on.                  We
  5   actually walk them through the steps in doing what we want
  6   them to do.
  7          Q.    And they do it?
  8          A.    So that way it eliminates the hey you, it
  9   eliminates all that, you just show them what you need to be
 10   done, and they do it.
 11          Q.    Are there any documents that you consult to do
 12   your job?
 13          A.    The in-processing officer or the desk officer
 14   lets them -- goes through their -- to make sure that
 15   their -- that their hands are no cuts.                  We have a checklist
 16   that we go through for each -- for each day or for every
 17   shift, beginning of a shift, we get their names, who's
 18   here, and what sanitation that needs to be done, or are
 19   their hands clean, and that they're dressed properly.
 20          Q.    My question is more so about what you consult,
 21   if anything, to do your job.
 22                Is there a manual or a set of guidelines that
 23   you consult or look to for guidance?
 24                MS. SCHEFFEY:        Object to form.
 25          A.    All the -- all the policies are in each book


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 40 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 37
  1   that we have, cleanup, sanitation, or -- and/or the pod
  2   officer or the desk officer's writing down all the
  3   information that is needed.
  4                       (Exhibit-301 marked.)
  5                THE COURT REPORTER:      Number 301.
  6          Q.    You've just been handed Exhibit-301.
  7                Have you seen this document before?
  8          A.    This is new to me.
  9          Q.    Have you seen something similar?
 10          A.    Yes.    Yeah, it would be the -- the in-processing
 11   for staff members that's coming into the facility.
 12          Q.    Well, look on page 5 for me.
 13          A.    Mine might have been a different form.
 14                MS. SCHEFFEY:     I'm just going to clarify that
 15   page 5, could you read the Bates number just so we have it
 16   in the record.
 17                MR. WHITEHEAD:     Sure, this is GEO-Nwauzor
 18   026288.
 19                MS. SCHEFFEY:     Thank you.
 20                MR. WHITEHEAD:     It's page 5 of Exhibit-301.
 21          Q.    Are you there?
 22          A.    Yes, page 5 of 9?
 23          Q.    Yes, that's correct.
 24          A.    Okay, mm-hm.
 25          Q.    Have you seen anything like this before?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 41 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 38
  1           A.    Yes.
  2           Q.    Where?
  3           A.    At -- in my facility, but it might have been in
  4   a different form, but it's basically the same.
  5           Q.    And I want to look at that item 6.1 there.            It
  6   says "Ensure inmate/detainees are in compliance at all
  7   times."
  8           A.    Yes.
  9           Q.    Do you see that?
 10           A.    Mm-hm.    Yes, I do.
 11           Q.    What does that line mean to you?
 12           A.    Any -- any job that we give them, to at least
 13   maintain that they understand and comply to what we tell
 14   them.
 15           Q.    It's your job; correct?
 16           A.    Yes, after I tell them, that -- that they stay
 17   in compliance.
 18           Q.    It's GEO's job to make certain that they are in
 19   compliance at all times --
 20                 MS. SCHEFFEY:     Object to form.
 21           Q.    -- correct?
 22           A.    No.    I -- I think it's the manager and that who
 23   staff that's over them.
 24                 MR. WHITEHEAD:     Counsel, if you can let me get
 25   my question out before objecting.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 42 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 39
  1                MS. SCHEFFEY:     Yes, of course.
  2                MR. WHITEHEAD:     Thank you.
  3          Q.    So when you're talking about the manager in your
  4   job and ensuring compliance, you're talking about
  5   compliance in the kitchen with rules and regulation;
  6   correct?
  7          A.    Yes.
  8          Q.    And when it comes to the kitchen, these rules
  9   and regulations are final; is that correct?
 10                MS. SCHEFFEY:     Object to form.
 11          A.    We follow the -- the guidelines for sanitation
 12   and making sure that the job is complete and that we follow
 13   compliance.
 14          Q.    Well, let's look at the next line down, 6.2.
 15          A.    Sure.
 16          Q.    "Ensure every man has beard guards, hairnets,
 17   facility grooming requirements."
 18                Do you see that?
 19          A.    Yes.
 20          Q.    Is there any wiggle room in that?
 21          A.    All of them should be wearing beard guards,
 22   hairnets, and if -- and the beard net is -- it's -- I mean,
 23   it's -- they all wear it, they all wear it, and they have
 24   to wear it.    You wouldn't want hair in your food.          So these
 25   are the -- these are just part of the compliance.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 43 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 40
  1          Q.    So in that way, the detainee workers have no
  2   discretion to disregard these rules?
  3                MS. SCHEFFEY:     Object to form.
  4          A.    No, we tell them, and we always -- before they
  5   even start work, that's why it's important for the
  6   beginning of the workday to make sure you got your hairnet,
  7   beard net on before you enter the facility -- or the food
  8   production area.
  9          Q.    Well, you began your answering by saying no, but
 10   I think you're agreeing with me.
 11                Do you agree that the detainee workers have no
 12   discretion to deviate from the sanitation rules?
 13                MS. SCHEFFEY:     Object to form.
 14          A.    That's what -- I -- I guess I could be saying
 15   that, but maybe I mis -- miscommunicated or did not
 16   understand the question.
 17          Q.    All right, well here comes one of those yes or
 18   no questions I talked about in the beginning.
 19          A.    So --
 20          Q.    Do the detainee workers have discretion to
 21   deviate from --
 22          A.    No.
 23          Q.    -- GEO's --
 24          A.    Sorry.
 25          Q.    I'll start over.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 44 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 41
  1                Do the detainee workers have discretion to
  2   deviate from GEO's sanitation rules and regulations; yes or
  3   no?
  4          A.    No.
  5                       (Exhibit-302 marked.)
  6                THE COURT REPORTER:             This is Exhibit-302.
  7          Q.    You've just been handed Exhibit-302.              It's
  8   titled Policy and Procedure Manual, Chapter: Food Service,
  9   Title: Food Service Operations, Number: 4.3.1.
 10                Have you seen this before?
 11          A.    Yes.
 12          Q.    And what are we looking at here?
 13          A.    This is the -- the policy and procedures on the
 14   manual for the PBN -- PBNSE.              It's 4 dash --
 15                       (Reporter requested clarification.)
 16          Q.    PBN --
 17          A.    D.
 18                MS. SCHEFFEY:          S.
 19          A.    S.
 20                Sorry.
 21          Q.    Performance-Based National Detention --
 22                MS. SCHEFFEY:          Detention.
 23          Q.    -- Standards?
 24          A.    Correct.
 25                Sorry.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 45 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 42
  1                MS. SCHEFFEY:     Between the three of us, we'll
  2   get it.
  3                THE WITNESS:     Yeah.
  4                MR. WHITEHEAD:     Maybe.
  5          A.    But this is 4.3 in that book, and these are the
  6   policies that comes right out of that book.
  7          Q.    And is this a document that you consult as
  8   you're doing your job?
  9          A.    I do.
 10          Q.    How often do you take a look at this one?
 11          A.    If things that I might need to check or fall
 12   back on.
 13          Q.    Well, give me an example of something that you
 14   would need to check.
 15          A.    Key control, a -- the key control, issue keys
 16   only in exchange for a name with chits.
 17                Or even it's tools, tool items is -- falls under
 18   that, or if we're in compliance to maintaining, tools are
 19   very important in the facility, and anything else that we
 20   may have.    We don't have any knives, so I might go back to
 21   the -- we don't have any knives, or you know, these are the
 22   things that are governed under -- under this.
 23                No use of tobacco or, you know, these things
 24   that we know that we can't do or we shouldn't do.
 25                And just following the procedures that are


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 46 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 43
  1   guidelines for the -- for the -- for our area, for the food
  2   service area.
  3          Q.    Well, let's look at the first page here.           It's
  4   the one that bears Bates stamp GEO-Nwauzor 031202.
  5                Are you with me?
  6          A.    What was -- what was the page?
  7          Q.    The very first page.
  8          A.    Okay.
  9          Q.    Are you there?
 10          A.    And what, I, II, or III?
 11          Q.    So I'm looking at III A, and it looks to be a --
 12   well, it looks to be various roles in the kitchen, and goes
 13   over to the next page.
 14          A.    Oh, you mean the Cook Supervisor, Food Service
 15   Manager --
 16          Q.    Yes.
 17          A.    -- and then it goes on to Cook Foremen, and Work
 18   Schedules, and so forth?
 19          Q.    Correct.
 20          A.    Yeah.
 21          Q.    So I want to take these step by step here.
 22                So Food Service Manager, is that Ms. Henderson?
 23          A.    Yes.
 24          Q.    And would you consider yourself to fall under
 25   this part of policy 4.3.1?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 47 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 48 of 148
                   GEO Objections Foundation, FRE 402,
                                701, 802.
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 49 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 46
  1   there's a reference to Cook Foremen; what is a cook
  2   foreman?
  3          A.    I -- we don't -- we don't go into that cook
  4   foreman.    It might be another -- maybe a different facility
  5   uses that title.
  6          Q.    Let's go to page 5 of Exhibit-302.          It's the one
  7   that bears Bates stamp GEO-Nwauzor 031206.
  8          A.    What page was that?      Sorry.
  9          Q.    It says page 5 of 35 on the document.
 10          A.    Five of 35, okay.
 11                Policy and procedures manual?
 12          Q.    Yes.
 13          A.    Okay.
 14          Q.    I'm looking at item 10 there --
 15          A.    Mm-hm.
 16          Q.    -- "Detainee workforce."
 17                Do you see that?
 18          A.    Yes.
 19          Q.    That last sentence says "The quota will provide
 20   staffing according to actual needs, eliminating any bias
 21   toward over- or understaffing."
 22                Do you see that?
 23          A.    Yes.
 24          Q.    What does that mean to you?
 25          A.    We will provide staffing according to actual


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 50 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 47
  1   needs.     That's probably policies above me.
  2                 Through the voluntary program, if we have the
  3   personnel or not, no matter what, we're still going to work
  4   in our area and continue with the amount of personnel that
  5   we have.
  6           Q.    And I understand that you'll make due --
  7           A.    Right.
  8           Q.    -- if you have to --
  9           A.    Yes.
 10           Q.    -- correct?
 11                 And by make due, I mean that you'll roll your
 12   sleeves up and do the work yourself; correct?
 13                 MS. SCHEFFEY:         Object to form.
 14           A.    Correct.
 15           Q.    But are there times that if you had your
 16   druthers, you'd have more detainee workers to help with the
 17   work?
 18                 MS. SCHEFFEY:         Object to form.
 19           A.    Sometimes we bring in other clerks from other
 20   areas to help us, to serve it, to serve the meal.
 21   Sometimes we -- we just put it -- you know, we got
 22   everything in the warmers, we're ready to go, and we will
 23   draw from other parts of the facility to get the meal out.
 24           Q.    And then, let's see, item 12 there on that same
 25   page, it's the heading Detainee Orientation and Training.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 51 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 48
  1                Do you see that?
  2          A.    Yes.
  3          Q.    Tell me about the detainee orientation and
  4   training that GEO provides.
  5          A.    We have a pamphlet for them to look over, it's
  6   in English and in Spanish, and we have them go through each
  7   line, which usually is the desk officer sits them down on
  8   their first day of work, and each line has a particular --
  9   make sure you bring your hairnets, your beard nets, follow
 10   the rules through the officers to how to work, because it's
 11   an OJT program, so on-the-job training.
 12                So as they go through the kitchen, they're going
 13   to be set through three different areas, either the
 14   sanitation, the cooking, or the serving area, and they're
 15   dispersed, and they'll -- and after they fill out all their
 16   paperwork, initial all the -- the -- the paperwork is all
 17   done, and then they're broken down into areas, and they're
 18   buddied up with other detainees that's been there.             If not,
 19   then they will be sent to a kitchen staff member, and then
 20   they can go from there to what they want them to do or need
 21   them to do.
 22          Q.    So if a detainee worker lacks any kitchen work
 23   experience, GEO provides them with the training they need
 24   to do the job?
 25          A.    We --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 52 of 148
                   GEO Objections Foundation, FRE 402,
                                701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 53 of 148
                   GEO Objections Foundation, FRE 402,
                                701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 54 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 55 of 148
                    GEO Objections Foundation, FRE 402,
                                 701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 56 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 57 of 148
                 GEO Objections Foundation, FRE 402,
                              701, 802.
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 58 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 55
  1          Q.    Now, as it relates to cooking, is it fair to say
  2   that the detainee workers are assisting with the cook?
  3          A.    They assist the cook when needed.
  4          Q.    All right.        And GEO provides training with
  5   respect to that cooking assistance --
  6                MS. SCHEFFEY:         Object to form.
  7          Q.    -- correct?
  8                MS. SCHEFFEY:         Sorry.
  9          A.    They can -- it will help them in the long run
 10   when they do teach them or OJT.
 11          Q.    Do you understand my question?
 12          A.    I was -- I -- yeah, I don't understand.           I was
 13   just -- I --
 14          Q.    Okay, well let me try again.
 15          A.    Try again.        Sorry.
 16          Q.    We're talking about training, and you said that
 17   the detainee workers assist with the cooking; did I get
 18   that right?
 19          A.    Correct.
 20          Q.    And GEO provides on-the-job training to the
 21   detainee workers as it relates to assisting with the
 22   cooking?
 23          A.    Yes.
 24                MS. SCHEFFEY:         Object to form.
 25          Q.    And then finally, you said that GEO provides


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 59 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 56
  1   on-the-job training as it relates to serving; did I get
  2   that correct?
  3          A.    Correct, because that's going to be the next
  4   phase, and we're supervising.
  5          Q.    Now, this Exhibit-302, the policy 4.3.1 about
  6   food service operations, these encompass the baseline for
  7   what GEO must do with respect to its kitchen operations?
  8                MS. SCHEFFEY:          Object to form.
  9          A.    Yes.
 10          Q.    And it's your job to make sure that the detainee
 11   workers hold up their end of the rules and regulations here
 12   in 4.3.1?
 13                MS. SCHEFFEY:          Object to form.
 14          A.    Yes.
 15          Q.    Tell me about your performance as food
 16   production manager.
 17                If I were to ask Bert Henderson, What's Mr.
 18   Delacruz like as a -- as a worker, what would she say about
 19   your performance?
 20                MS. SCHEFFEY:          Object to form.
 21          A.    That I properly do my job and execute missions
 22   that is governed by her, and that I execute them correctly.
 23   And if I have any question, I go right to her and ask her.
 24          Q.    And you know, I hear you referring to it as --
 25   as the mission; is that the way internally --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 60 of 148
                     GEO Objections Foundation, FRE 402,
Erwin Delacruz                    701, 802.                December 2, 2019

                                                                    Page 57
  1          A.    That's --
  2          Q.    Hold on, hold on.
  3          A.    That's --
  4          Q.    I'm sorry, Keri's going to kill us --
  5          A.    I'm sorry.
  6          Q.    -- we're talking all over one another.
  7                MS. SCHEFFEY:         She is going to kill us.
  8          A.    I'm sorry.
  9          Q.    I'm sorry.
 10                All right, so I've heard you refer repeatedly to
 11   the mission; is that the way that GEO kitchen personnel
 12   refer to their work?
 13          A.    No, that's -- that's just me being in the
 14   military, just using it as a slang.
 15          Q.    Fair enough.
 16                Well, the reason I ask is because, you know,
 17   referring to it as the mission, I mean, it makes me think
 18   of chain of command as well.
 19          A.    That's --
 20                MS. SCHEFFEY:         Object to form.
 21          A.    It's correct, and -- but it's just my military
 22   background.
 23          Q.    Well, in terms of the chain of command though,
 24   it's Bert Henderson --
 25          A.    Correct.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 61 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 58
  1          Q.    -- in the kitchen?
  2          A.    Mm-hm.      Yes.
  3          Q.    And then it's you as her assistant?
  4          A.    Yes.
  5                MS. SCHEFFEY:          Object to form.
  6          Q.    It's the cook supervisors?
  7                MS. SCHEFFEY:          Object to form.
  8          A.    Correct.
  9          Q.    And it would be the detainee workers that are on
 10   the bottom rung of the chain of command?
 11          A.    Yes.
 12                MS. SCHEFFEY:          Object to form.
 13          Q.    And as with any chain of command, the
 14   expectation is that those that are on the lower rung of the
 15   chain of command follow the directives of those that are
 16   higher up?
 17                MS. SCHEFFEY:          Object to form.
 18          A.    Again, that's all -- all -- it's all on-the-job
 19   training for these people, for the workers.                Even -- even
 20   the cooks are all OJT.
 21          Q.    Is any part of your compensation tied to the
 22   performance of the detainee workers?
 23          A.    No.
 24          Q.    Do you receive any kind of bonus or anything
 25   like that for, you know, completing the mission, as you've


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 62 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                     Page 59
  1   referred to it --
  2          A.    No.
  3          Q.    -- in a timely fashion?
  4          A.    No.
  5                MR. WHITEHEAD:          I think this is a good spot for
  6   a break.
  7                MS. SCHEFFEY:         Okay.
  8                THE VIDEOGRAPHER:            Now going off the record.
  9   The time is 10:44 a.m.
 10                       (Recess at 10:44 a.m.)
 11                       (Reconvened at 10:59 a.m.)
 12                THE VIDEOGRAPHER:            We're now back on the record.
 13   The time is 10:59 a.m.
 14                MS. BRENNEKE:         I wanted to introduce myself
 15   formally for the record.           I'm Andrea Brenneke with the
 16   Attorney General's Office in the Civil Rights Division, and
 17   I came in shortly you after you started, but I didn't want
 18   to interrupt with my introduction.
 19                THE WITNESS:         Thank you.
 20          Q.    So, Mr. Delacruz, how many shifts are there per
 21   day in the kitchen?
 22          A.    There is -- there's two shifts -- let me take
 23   that back, sorry.       There's three, but we also have a
 24   rolling-in shift.       So it's kind of like three shifts, but
 25   we'll start -- the 3 o'clock is the first shift with the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 63 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                     Page 60
  1   cooks; one will come at 3, one will come in around 3:30,
  2   and the next one will come at 5.
  3          Q.    And when you say 3:30 --
  4          A.    That would be 3:30 in the morning, 3 o'clock in
  5   the morning, and then 4:30 in the morning, and then the
  6   last one would come in at 5.
  7                Then the next shift will come in at 11, two
  8   of -- two officer -- two cook officers will come in at 11,
  9   and one will come in at 1.            I will also come in at
 10   1 o'clock.
 11                Then -- then there is a cleanup crew, which is
 12   a -- it -- the officer that takes over is from the secure
 13   side, and that's at 7.
 14                So as we're cleaning up after dinner, then that
 15   shift will eventually take over after 8 o'clock, and while
 16   the other cooks will leave and detainees from the dinner
 17   crew will leave.
 18                And then another cleanup crew will show up at 9.
 19          Q.    So I want to make sure that I'm tracking this
 20   correctly here.
 21                We've got a shift where cook supervisors begin
 22   coming in at 3 a.m.?
 23          A.    At 3, mm-hm, yes.
 24          Q.    Do you call that the morning shift?
 25          A.    That's the morning shift.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 64 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 61
  1           Q.    And then another shift that begins at about 11
  2   a.m.?
  3           A.    Correct.
  4           Q.    Do you call that the lunch shift?
  5           A.    That's really the dinner shift, because the
  6   morning shift has prepped the breakfast and also is serving
  7   the lunch meal.
  8           Q.    All right.      So that's the dinner shift that
  9   begins at 11 a.m.?
 10           A.    Correct.
 11           Q.    And then the final shift is a cleanup crew?
 12           A.    At 7.
 13           Q.    All right.      And there are three cook supervisors
 14   on --
 15           A.    Three --
 16           Q.    -- the morning shift?
 17           A.    Correct.
 18           Q.    Three cook supervisors on the dinner shift?
 19           A.    Correct.
 20           Q.    And then what about that last shift?
 21           A.    That last shift is by a security officer from
 22   the secure side, another detention officer from outside of
 23   the kitchen comes in at 7, and then we'll have the pass off
 24   maybe around 8 o'clock, and then his night crew cleanup
 25   will come in at 9.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 65 of 148
Erwin Delacruz         GEO Objections Foundation, FRE 402,   December 2, 2019
                                    701, 802.

                                                                    Page 62
  1          Q.    So then on that final shift, the cleanup crew,
  2   there is no cook supervisor?
  3          A.    No.
  4          Q.    All right, so we've got a sense of the GEO
  5   personnel that works each of these shifts; tell me --
  6   strike that.
  7                Now, what you've just described to me in terms
  8   of the three shifts per day, is that the current state of
  9   the shifts?
 10          A.    That's the current state at this time.
 11          Q.    And has that always been the case or the
 12   breakdown in the time that you've been at GEO?
 13          A.    That's pretty much been the same since -- at one
 14   time we had a cook officer staying late to do the -- the
 15   late night shift.       That was because we was tasked to do
 16   that, and we did it for 12 months, and then they switched
 17   it, and we are at our present state now.
 18          Q.    But in terms of the number of shifts --
 19          A.    Stay the same.
 20          Q.    -- it's been three shifts for as long as you can
 21   remember?
 22          A.    Yes, it's always been that way; two original
 23   shifts and then that night cleaning crew shift.
 24          Q.    So how many detainee workers currently work the
 25   morning shift?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 66 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 67 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                December 2, 2019

                                                                      Page 64
  1          Q.    All right, so what you described to me earlier
  2   about a breakfast, dinner, and cleanup shift, that's as it
  3   relates to GEO personnel; correct?
  4          A.    Correct.
  5          Q.    All right.      How many detainee shifts are there
  6   per day?
  7          A.    There's four.
  8          Q.    And tell me what those are, please.
  9          A.    The first one's the breakfast shift, they start
 10   at 4, and they probably can end around 8, 8:30.
 11          Q.    Okay, and the next one?
 12          A.    The next one will start at 10, and they will end
 13   around 2, 2:30, 3 o'clock.
 14          Q.    And what you've just described is the lunch
 15   shift?
 16          A.    That's the lunch shift.
 17          Q.    Okay.    And the next one?
 18          A.    The next one will be at 4 o'clock, and they
 19   should be done by 8, 8:30.
 20          Q.    And that's the dinner shift?
 21          A.    That's the dinner shift.
 22          Q.    And then the final shift is cleanup?
 23          A.    Is the cleanup.
 24                And dinner is approximately 6 to 9, and they
 25   start at 9 o'clock and end at midnight.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 68 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 65
  1          Q.    All right, so I just want to make sure I've got
  2   that right.
  3                You've described for me four detainee worker
  4   shifts?
  5          A.    Mm-hm.
  6          Q.    The first one is breakfast; correct?
  7          A.    Correct.
  8          Q.    The second is lunch; correct?
  9          A.    Yes.
 10          Q.    The third would be dinner?
 11          A.    Correct.
 12          Q.    And the final would be the cleanup?
 13          A.    Correct.
 14          Q.    So let's talk about detainee worker staffing
 15   levels on each of those shifts.
 16                I understood you to say that there are currently
 17   eight detainee workers on the breakfast shift; is that
 18   correct?
 19          A.    Correct.
 20          Q.    Can you remember a time where there were more
 21   than eight workers on the breakfast shift?
 22          A.    About 25.
 23          Q.    Twenty-five would be the highest number that you
 24   can recall?
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 69 of 148
                     GEO Objections Foundation, FRE 402,
Erwin Delacruz                    701, 802.                       December 2, 2019

                                                                           Page 66
  1          Q.    And when was that?
  2          A.    2015 through 2016, '17.                 Yeah, through 2017.
  3          Q.    Do you know an approximate month?
  4          A.    No, it just -- it just happens.                People
  5   volunteer, people quit, or -- it was because we just didn't
  6   get any personnel.
  7          Q.    And when you say personnel, you're referring to
  8   the detainee workers?
  9          A.    Correct, that they didn't voluntarily on time --
 10   or they didn't volunteer.
 11          Q.    What about the lunch shift, how many detainee
 12   workers are currently working the lunch shift?
 13          A.    About 12.
 14          Q.    And what's the highest number of detainee
 15   workers that you can recall working the lunch shift?
 16          A.    About 20, 25.         Twenty-five.
 17          Q.    And when was that?
 18          A.    That was about the same time frame.
 19          Q.    And again, you started working at GEO in 2015;
 20   correct?
 21          A.    Yes.
 22          Q.    So 2015 to 2017 you would say was about 25
 23   workers?
 24          A.    Yes.
 25          Q.    And the dinner shift, how many are currently on


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 70 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                 December 2, 2019

                                                                     Page 67
  1   that?
  2           A.    About 25.
  3           Q.    And what's the highest number of detainee
  4   workers that you can recall on the dinner shift?
  5           A.    About the same amount, 25.
  6           Q.    So that one's been more or less constant?
  7           A.    They -- for a while we -- we only had like eight
  8   or nine.
  9           Q.    And then tell me about the cleanup shift, how
 10   many are on that?
 11           A.    About eight or nine.
 12           Q.    That's --
 13           A.    We'll say eight or nine of them.
 14           Q.    Currently?
 15           A.    Yes, currently.
 16           Q.    And again, the highest number of people that you
 17   can remember working that shift?
 18           A.    That's about -- about what it's always been.
 19           Q.    You can take a look at the exhibit if you'd
 20   like, Exhibit-302.         I'm on page 5 of 35.       It's the one that
 21   bears Bates stamp GEO-Nwauzor 031206, but I had asked you
 22   earlier about that paragraph 10, Detainee Workforce, and
 23   specifically about that last sentence, the one that
 24   references quotas; do you see that?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 71 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 72 of 148
                 GEO Objections Foundation, FRE 402,
                              701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 73 of 148
                 GEO Objections Foundation, FRE 402,
                              701, 802.
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 74 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 71
  1   that are assigned and under our -- under the processing
  2   center.
  3          Q.    I think you also mentioned something about
  4   pulling clerks from other locations; do you recall saying
  5   something like that?
  6          A.    Yeah, sometimes we'll ask -- we'll ask any
  7   clerks in other areas in the staffing if -- could they
  8   please or you have time today to come in at 11 or 12 and
  9   come and help us serve?
 10          Q.    So this is GEO personnel from other
 11   departments --
 12          A.    Mm-hm.
 13          Q.    -- that you're asking to come and help you with
 14   kitchen help?
 15          A.    Correct.
 16                MS. SCHEFFEY:          Object to form.
 17          Q.    And why pull those clerks from the other
 18   departments?
 19                I think the answer's obvious, but I'll ask
 20   anyway.
 21                MS. SCHEFFEY:          Object to form.
 22          A.    It's just to help us serve.
 23          Q.    Because you needed the help?
 24          A.    Because I -- everybody -- we already have the
 25   three -- one cook prepping, and then we have the new shift


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 75 of 148
                     GEO Objections Foundation, FRE 402,
Erwin Delacruz                    701, 802.                  December 2, 2019

                                                                    Page 72
  1   that's coming in, one's cooking, one's serving, two of them
  2   will watch the line, but we all serving, so now -- we even
  3   use all our -- all our -- our entire staff to get the trays
  4   set up and -- and delivered to -- throughout the facility.
  5          Q.    And this was done because you needed extra help
  6   in the kitchen; correct?
  7          A.    Yes, we'd ask for other personnel to assist us
  8   in serving.
  9          Q.    During the six-month period where there were no
 10   viable workers in late 2017 or early 2018, did you have to
 11   work overtime to get the job done?
 12          A.    No, we -- it was pretty much get it all done in
 13   a -- in a timely manner.
 14          Q.    Did any kitchen personnel have to work overtime
 15   to complete the task?
 16                MS. SCHEFFEY:         Object to form.
 17                And you only need to answer if you know the
 18   answer.
 19          A.    And I -- I -- yeah, I really don't know that
 20   one, because we -- we -- I know I clocked in and clocked
 21   out, and I always did an eight-hour job -- eight-hour
 22   period.
 23                MR. WHITEHEAD:          And Counsel, I'll ask that you
 24   not coach the witness.          If --
 25                MS. SCHEFFEY:         I'm not coaching.    He stated he


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 76 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 73
  1   doesn't --
  2                MR. WHITEHEAD:     Hold on, we can't speak over
  3   each other.
  4                Keep your objections to form, but telling a
  5   witness not to answer or to answer only if he knows is
  6   coaching because this is a deposition and speculation and
  7   guessing are 100 percent permitted and permissible.
  8                MS. SCHEFFEY:     You cannot ask him to answer
  9   questions he doesn't know.        He can answer insofar as he
 10   knows the answer to a question.         If it's someone else's
 11   state of mind and something else that someone else would
 12   have to know, he does not have to answer that.
 13                MR. WHITEHEAD:     Well, I will be careful to
 14   phrase my questions in a way that do not ask him to guess
 15   what's in someone else's head, but certainly his belief
 16   about why someone else took a certain action or certain
 17   course --
 18                MS. SCHEFFEY:     Right.
 19                MR. WHITEHEAD:     -- is 100 percent relevant and
 20   proper for discovery or during a deposition.
 21                MS. SCHEFFEY:     To be clear, the last question
 22   was did anyone work overtime?        He's testified today that he
 23   does not supervise anyone, so I don't know how he'd have
 24   that knowledge, other than was it your belief or that type
 25   of a question.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 77 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                  December 2, 2019

                                                                         Page 74
  1                MR. WHITEHEAD:          Okay.      No, I certainly don't
  2   want to tussle with you on this issue, but asking a
  3   question, Did anyone work overtime is a foundational type
  4   question, and if his answer is no, then so be it.
  5                MS. SCHEFFEY:         Yes.
  6          Q.    All right, so you're not aware of anyone working
  7   overtime?
  8          A.    No.
  9          Q.    Who would know?
 10          A.    Whoever -- I -- only the person that -- well,
 11   really none of them, because we only work -- some of them
 12   work ten-hour shifts, and that's part of their -- so they
 13   would be complete within ten hours.                  Mine is eight hours,
 14   and I haven't done any overtime during that period.
 15          Q.    Now, we've talked about GEO personnel in the
 16   kitchen and detainee workers in the kitchen; is there ICE
 17   personnel in the kitchen during any of this?
 18          A.    No.
 19          Q.    Have you observed ICE playing any role in the
 20   direction of detainee workers in the kitchen?
 21          A.    No.
 22          Q.    I want to talk more about the detainee workers
 23   and their role in the kitchen.
 24                Can you tell me what the roles are that the
 25   detainee workers carry out in the kitchen?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 78 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 75
  1          A.    Just follow the instructions given to them by
  2   the cook supervisors, and accomplish the mission that's --
  3   or accomplish the procedures that needs to get done.
  4          Q.    Can you tell me what the detainee workers do
  5   with respect to food preparation?
  6          A.    Is that they're preparing -- they're helping
  7   prepare the meal with the cook.
  8          Q.    And when you say they help prepare the meal,
  9   what does that mean?
 10          A.    Getting boxes, or putting in the vegetables in
 11   the pot, or -- or as simple as panning up -- prepping items
 12   for the next day.
 13          Q.    And prepping items for the next day; cutting up
 14   ingredients, for example?
 15          A.    Mostly it's panning up preformed items onto
 16   sheet pans --
 17          Q.    And --
 18          A.    -- like chicken patties, or fish patties, those
 19   type of products.
 20          Q.    And that's literally placing the product on the
 21   pan?
 22          A.    On the sheet pans, correct.
 23          Q.    Okay, so getting boxes, putting vegetables in
 24   the pan, panning up --
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 79 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                  December 2, 2019

                                                                           Page 76
  1          Q.    -- what else do the detainee workers do with
  2   respect to preparing the meals?
  3          A.    Accumulating -- or help in the dry storage room,
  4   placing the items that is needed with the cook onto the
  5   carts so they can bring it all out.                 Or even in the
  6   freezer, pulling stock out of the freezer, and putting them
  7   on carts, and bringing them into the cooking area.
  8          Q.    What else?
  9                And again, I'm limiting this question only to
 10   food preparation.
 11          A.    Mm-hm.
 12                Preparing sandwiches.
 13          Q.    Again, just to get into the details, I mean, are
 14   we talking about putting the deli meat between the bread?
 15          A.    The bread, putting the meat on, the cheese, and
 16   preparing sack lunches with the cup, and the juice packet,
 17   and the fruit, and wrapping them together.
 18          Q.    What else?
 19          A.    Just the cooking area?
 20          Q.    Yes, just -- just food preparation.
 21          A.    And that's about -- that's about covers it.
 22                And of course -- of course panning them up after
 23   the food is all done, and getting them into four-inch,
 24   six-inch pans, hotel pans, and putting -- placing them in
 25   the warmer.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 80 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 77
  1          Q.    Do the detainee workers ever cook food on the
  2   stovetop?
  3          A.    Might be scrambled eggs.
  4          Q.    So the answer would be yes?
  5          A.    Yes.
  6          Q.    Do the detainee workers place food in the oven?
  7          A.    Yes.
  8          Q.    Do the detainee workers stir food that is in
  9   pots or pans?
 10          A.    That are in the pots, yes, with supervision.
 11          Q.    You mentioned eggs; do the detainee workers also
 12   cook hash browns?
 13          A.    No.
 14          Q.    All right, so we talked about food preparation;
 15   is there any aspect of food preparation that we've missed?
 16          A.    No, that covers it.
 17          Q.    What about food service, can you tell me what
 18   aspects of food service that the detainee workers carry
 19   out?
 20          A.    When it comes to serving of the meal, each one
 21   is placed to a particular item, and given a serving
 22   utensil, and then served this portion or this amount for
 23   this tray.    So as the trays that are coming down, if
 24   they're -- depending if it's vegetarian, or diet frail, or
 25   a regular tray.       So let's take regular tray, every regular


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 81 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 78
  1   tray that comes down, put this product in this slot, and we
  2   show them a preset tray so they can see where does it go,
  3   and this particular item, let's take beans, beans will go
  4   into the bottom left-hand corner, and that's when every
  5   times when he sees that tray, which is a regular tray, and
  6   then that's where we place the amount that was told to him
  7   into that tray.
  8           Q.    I don't mean to bounce around, but I'd like to
  9   go back to food preparation for a moment.
 10           A.    Mm-hm.
 11           Q.    You gave me a list of all the aspects in which
 12   the detainee workers assist with food preparation.
 13                 You mentioned getting boxes; do you remember
 14   that?
 15           A.    Yes.
 16           Q.    Putting vegetables in pots or pans; is that
 17   correct?
 18           A.    Mm-hm.    Yes.
 19           Q.    Panning up?
 20           A.    Yes.
 21           Q.    Taking food out of storage and putting it on the
 22   carts to be cooked?
 23           A.    Yes.
 24           Q.    Preparing sandwiches?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 82 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 79
  1          Q.    Panning up after the food is done?
  2          A.    Correct.
  3          Q.    You mentioned that they cook food on the
  4   stovetop, and scrambled eggs was your specific example?
  5          A.    Yes.
  6          Q.    That they put food in the oven and take food out
  7   of the oven?
  8          A.    Yes.
  9          Q.    Now, in those various tasks, do -- strike that.
 10                In those various tasks, does GEO direct the
 11   workers in performing the job to be done?
 12          A.    Yes, there's always a cook supervisor that's
 13   above them to -- making sure that everything gets done, and
 14   also the cook's helping out at the same time.
 15          Q.    Do the detainee workers have discretion to
 16   change the menu?
 17          A.    No.
 18          Q.    Do detainee workers that come to the kitchen
 19   with prior experience as cooks get paid more for having
 20   more skill?
 21          A.    No.
 22          Q.    Does GEO provide the equipment necessary for the
 23   food preparation?
 24          A.    Yes.
 25          Q.    Could the detainee workers carry out food


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 83 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 80
  1   preparation in some other part of the Northwest Detention
  2   Center if they wanted to?
  3          A.    No.
  4          Q.    Say peel potatoes in the yard or something?
  5          A.    No.
  6          Q.    Could the detainee workers perform this food
  7   preparation outside of the Northwest Detention Center?
  8          A.    No.
  9          Q.    Okay.     So back to food service.
 10                You were talking about essentially plating the
 11   meals --
 12          A.    Mm-hm.      Yes.
 13          Q.    -- is that fair to say?
 14          A.    Yes.
 15          Q.    Okay.     So in addition to plating the meals, what
 16   else do the detainee workers do with respect to food
 17   service?
 18          A.    Then they load the -- the trays onto the carts
 19   to -- to -- for them to get picked up by the -- the pod
 20   sends out a team to come and retrieve the cart with the
 21   food on it, and it's locked up prior to it leaving our
 22   facility -- our food service facility to the -- to their
 23   pod.
 24          Q.    Okay.
 25          A.    So all the meals are on it, and we verify it.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 84 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 81
  1   Our officers -- the desk officer will verify that the
  2   number is correct.       If there's 68 trays on that cart, then
  3   68, how many are a different -- like the FH tray or
  4   vegetarian trays, and it's the total 68, and he counts all
  5   the vegetarians, counts all -- and then the rest are all
  6   regulars.
  7          Q.    What else?
  8                Again, as it relates --
  9          A.    Right.
 10          Q.    -- to food service?
 11          A.    The detainees will help in getting the products
 12   from the warmer, and bringing them to the hot line, and
 13   swapping the pans out.
 14          Q.    What else?
 15          A.    Then it's -- then all the pans that were used
 16   are being at the same time taken back to the sanitation
 17   area for them to get washed and cleaned.
 18          Q.    Anything else as it relates to food service that
 19   the detainee workers do?
 20          A.    And then, of course, putting away rations and
 21   rotating.
 22          Q.    Can you think of anything else?
 23          A.    Besides the sanitation, the other aspect is when
 24   the trays come back, and get washed, and --
 25          Q.    Well, I'll ask you some questions --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 85 of 148
Erwin Delacruz        GEO Objections Foundation, FRE 402,   December 2, 2019
                                   701, 802.

                                                                    Page 82
  1          A.    Yeah.
  2          Q.    -- about cleaning in a moment.
  3          A.    Yeah.
  4          Q.    So if I understand you correctly, as it relates
  5   to food service, we're talking about serving and plating
  6   the meals --
  7          A.    Mm-hm.
  8          Q.    -- correct?
  9          A.    Correct.
 10          Q.    We're talking about loading trays onto carts and
 11   getting the carts back; correct?
 12          A.    Correct.
 13          Q.    We're talking about counting the meals to make
 14   sure we've got the appropriate number of meals, whatever
 15   the dietary --
 16          A.    Dietary --
 17          Q.    -- restrictions maybe?
 18          A.    Correct.
 19          Q.    We're talking about getting products from the
 20   warmers and swapping out food?
 21          A.    Right, bringing them onto the serving line, yes.
 22          Q.    We're talking about taking trays back for
 23   sanitation?
 24          A.    Mm-hm.     Yes.
 25          Q.    And putting away the rations?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 86 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 83
  1           A.    Yes.
  2           Q.    Now, in carrying out each of these tasks, is GEO
  3   directing the work of the detainee workers?
  4                 MS. SCHEFFEY:        Object to form.
  5           A.    The cook staff is supervising them during this
  6   time.
  7           Q.    This is GEO; correct?
  8           A.    Yes.   Yes, it's GEO.
  9           Q.    Now, in serving the meals, could a detainee
 10   worker decide to give detainees extra portions of food?
 11           A.    That's why we're on the line, ensuring that --
 12   that no -- the amount that is given, that's the amount that
 13   should be given to all.
 14           Q.    And when you say "we," you mean that GEO is
 15   supervising the detainee workers to make sure that the
 16   serving is done correctly?
 17           A.    Because we follow a guideline from our staff,
 18   which is the menu plan, and if it says one cup, one cup
 19   is -- it's a dietary allowance for the day, and one -- and
 20   just for the instance, breakfast, four ounces, or three
 21   ounces, or six ounces, then that's what is given and what
 22   we prepare for.      And it's -- and that way everyone gets the
 23   same throughout the facility, no matter if he's Alpha pod,
 24   Bravo pod, or even Delta or Fox, they get the same amount,
 25   and we discourage that they not do that, but we're always


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 87 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 84
  1   watching them, so we continue to monitor throughout the
  2   feeding time.
  3          Q.    So you're agreeing with me then that GEO
  4   supervises the detainee workers to make sure that the food
  5   service is done correctly?
  6                MS. SCHEFFEY:         Object to form.
  7          A.    Yes, we're trying to make sure that we hold up
  8   our policies.
  9          Q.    And again, there's no opportunity for a detainee
 10   worker to make more money if they were extremely efficient
 11   and the best server in the world?
 12                MS. SCHEFFEY:         Object to form.
 13          A.    It's totally a voluntary mission -- or job, and
 14   it -- it just helps them to come in and help us.             It's just
 15   part of the voluntary program.
 16          Q.    I certainly understand that, but I mean, to my
 17   question specifically, are you aware of an opportunity for
 18   the food servers to make more money if they work more
 19   efficiently?
 20          A.    Not really.        No.
 21          Q.    And GEO provides all of the equipment necessary
 22   to do the food service; correct?
 23          A.    Correct.
 24          Q.    Detainee workers, for example, couldn't use some
 25   nonauthorized serving utensils?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 88 of 148
                         GEO Objections Foundation, FRE 402,
Erwin Delacruz                        701, 802.                 December 2, 2019

                                                                        Page 85
  1          A.    No.
  2          Q.    All right, let's talk about food storage.
  3                Can you tell me what role, if any, the detainee
  4   workers carry out with respect to food storage?
  5          A.    During that time, or any given day, there is
  6   probably eight, maybe ten, 12 pallets that was delivered
  7   from one vehicle, and I pull them through the corridor, and
  8   then we -- as I going through them, we -- we rotate the
  9   stock by pulling all the older stuff to the front and
 10   putting all the one that came in second, because we date
 11   everything that comes in, and we respect the date and when
 12   their shelf life.       We'll just say vegetables, and carrots,
 13   potatoes, fruits, apples, oranges, a pretty basic setup,
 14   bring the pallets in, bring in the one item, the one
 15   particular item in first, or it might be 30 cases of
 16   apples, bring them in, put them behind the one that's
 17   already -- already in there, and -- or we slide the one
 18   that's already in there to the front, and then we load it
 19   through the back.
 20          Q.    And the -- the dating, do the detainee workers
 21   date the food?
 22          A.    We -- I do, or I give them a pen and just -- I
 23   just tell them line them all up, and then we're going to
 24   date everything, and we both do it.                 We do it as a team.
 25          Q.    All right, so there's unloading the pallets, and


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 89 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                     Page 86
  1   putting the food into storage, and all that goes with that;
  2   is there anything else with respect to food storage that
  3   the detainee workers do?
  4          A.    Just help me push the pallets in when I -- when
  5   I get them through the door.              A lot of times I was by
  6   myself doing it, because there wasn't enough detainees, so
  7   we -- I put them -- I let the cook supervisors maintain
  8   them, and I'll bring it in by myself.
  9          Q.    Now, with the food storage, could the detainee
 10   workers push the pallets and store the food somewhere other
 11   than where you've directed them to?
 12          A.    No, it's gotta be in a particular refrigerator,
 13   or to the dry room, or to the freezer.
 14          Q.    And pallets, are we talking about then hand
 15   trucks to move the pallets?
 16          A.    Yes.
 17          Q.    And I take it GEO provides that equipment?
 18          A.    Correct.
 19          Q.    Do detainee workers get paid more if they are
 20   fast and efficient in moving the pallets around?
 21          A.    No.
 22          Q.    Let's talk about cleaning.
 23                Can you tell me what roles the detainee workers
 24   play in cleaning the kitchens?
 25          A.    After the last cart goes out, then they take a


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 90 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 87
  1   break for them to eat.          Then when they're finished eating,
  2   and then we start our cleanup.              And we try to break them
  3   down into two groups, one in the kitchen and one in the
  4   sanitation area to receive the trays that are coming out
  5   from the pods, so they can get that started.              And then
  6   where the serving line is, that they can go ahead and start
  7   sweeping, mopping, and cleaning out all the warmers, and
  8   the tables, empty the trash that's inside the serving area.
  9                And then all the -- sanitation side, all the
 10   pans that we used, all the pots that were used are
 11   constantly being cleaned, so by the time when the trays
 12   come, it's just mostly the trays, and then the four-inch
 13   pans and the six-inch pans will get washed, and then they
 14   go through the dishwasher, and then everything's put back
 15   onto the racks to air dry, and then the trays are loaded
 16   onto tray racks so they can air try for the next meal.
 17          Q.    And what you've just described, these are all
 18   tasks that the detainee workers carry out?
 19          A.    Correct.
 20          Q.    Is there anything else with respect to cleaning
 21   that the detainee workers carry out?
 22          A.    And then sweeping, mopping out the floors,
 23   cleaning out the drains, because food particles will go
 24   down through the drain, and we don't want to clog them up,
 25   and we con -- we do that every day.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 91 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 88
  1          Q.    Now, as it relates to cleaning, does GEO provide
  2   all of the cleaning equipment and products needed?
  3          A.    Yes.
  4          Q.    Could detainee workers clean in some way other
  5   than what's been authorized or directed by GEO?
  6          A.    No.
  7          Q.    Say, for example, if a detainee had some great
  8   home remedy for, you know, getting out grease stains, could
  9   they deviate from what GEO has directed?
 10          A.    No, they cannot bring any -- they -- there's
 11   no -- no.    We -- they only use our products, what we
 12   supply.
 13          Q.    And I take it that this all corresponds with
 14   what we were talking about earlier, about the importance of
 15   sanitization in the kitchen --
 16          A.    Correct.
 17          Q.    -- in that that's part of the reason why
 18   cleaning is important and that it must be done in the way
 19   that GEO has directed; correct?
 20                MS. SCHEFFEY:          Object to form.
 21          A.    Correct.
 22          Q.    All right, so we talked about food preparation,
 23   food service, food storage, and cleaning; are there any
 24   other big buckets of work that we're missing that the
 25   detainee workers do in the kitchen?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 92 of 148
                GEO Objections Foundation, FRE 402,
                             701, 802.
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 93 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 90
  1                      (Exhibit-303 marked.)
  2                 THE COURT REPORTER:     This is Exhibit-303.
  3           Q.    You've just been handed Exhibit-303, a document
  4   on its face says Food Cost Summary.
  5                 What are we looking at here?
  6           A.    This is a weekly -- let's say from December 1st
  7   through the 7th, that's how many personnel that we fed
  8   through the week, how much food usage that we used, or how
  9   much food we cooked, what our inventory was at the time,
 10   how much we purchased, what we began our inventory with,
 11   and the total meals for that week, and then how much staff
 12   we fed for that week.
 13           Q.    So this is just a record then of the --
 14   basically data for food service for the month of December
 15   2015?
 16                 MS. SCHEFFEY:    Object to form.
 17           A.    Yes, for that month.
 18           Q.    Is that your signature that we see there next to
 19   your name printed under the Food Service Manager line?
 20           A.    No, that's Ms. Henderson.
 21           Q.    Actually, we see two signatures there.
 22           A.    The other one is the assistant warden.
 23           Q.    Have you signed forms like this in the past?
 24           A.    Yes, while the manager is not available.
 25           Q.    So when it says "Inmate" in the second column


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 94 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 91
  1   there, that's the total number of meals served?
  2          A.    Yes, 34,020 -- now, that could be the -- because
  3   this is an older form, that could be the population
  4   estimate for that week.
  5          Q.    And actually, yeah, I see a third column there
  6   that says "Total Meals."
  7          A.    Total meals is actual what we fed, because the
  8   inmate population changes every week of the amount of
  9   personnel that are -- that are present, because people get
 10   deported, or moved on, or get released, then a new group
 11   might show up.     Every week there's always a rotation, you
 12   know, of people coming in.            And this is -- when we get the
 13   Total Meals, that's how many meals we actually served,
 14   34,444.
 15          Q.    And the Northwest Detention Center is a -- it's
 16   a 1,500 bed or so facility; is that correct?
 17                MS. SCHEFFEY:         Object to form.
 18          A.    It could -- it could -- yes.
 19          Q.    The column there that says "Payroll," what does
 20   that refer to?
 21          A.    Payroll is for that one week, how much -- all
 22   the cooks that work there, how much money was spent for
 23   their payroll for that week.
 24          Q.    So that doesn't refer to detainee workers --
 25          A.    No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 95 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 96 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                      December 2, 2019

                                                                          Page 93
  1   straight to the workforce program.
  2          Q.    Are any aspects of GEO's food service at the
  3   Northwest Detention Center outsourced to third parties?
  4          A.    No.
  5          Q.    How much are detainee workers paid for each
  6   shift?
  7          A.    A dollar, and they only can work one shift.
  8          Q.    Do you know whether there's anything that
  9   prevents GEO from paying detainee workers more?
 10          A.    I don't set that policy.                 No, I do not know.
 11          Q.    Are you aware of any detainee workers receiving
 12   more than a dollar a day?
 13          A.    No.
 14                       (Exhibit-304 marked.)
 15                THE COURT REPORTER:             This is Exhibit-304.
 16          Q.    You've just been handed Exhibit-304, which is a
 17   collection of detainee job descriptions for the kitchen
 18   work area.
 19                Have you seen these job descriptions before?
 20          A.    Yes, they're in our packet.
 21          Q.    And when you say "packet," what are you
 22   referring to?
 23          A.    Prior to them working, we -- we have them fill
 24   out initial -- a packet that -- that they understand what's
 25   going -- what's happening in cleaning up, and sanitizing,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 97 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 94
  1   and working inside the kitchen.
  2          Q.    Let's take a look at the first one, the Detainee
  3   Job Description, job title is cook.
  4                Are you with me there, on the first page?
  5          A.    Yes.
  6          Q.    That last section there says "Termination."
  7                What does that refer to?
  8          A.    It could be because he was caught stealing or --
  9   or was being disruptive inside the kitchen to coercing
 10   other personnel, fighting, not following safety procedures.
 11   But at the same time, we try to eliminate it by not letting
 12   them get that far.      Tell them to stop what -- you know,
 13   observe what you're doing, and -- because there's always a
 14   supervisor all over them.       And then horseplay, misconduct
 15   is the same thing.
 16          Q.    Well, isn't what we're looking here under this
 17   heading called Termination, the reasons for which a
 18   detainee worker could be fired from their job in the
 19   kitchen?
 20          A.    Yes.
 21                MS. SCHEFFEY:     Object to form.
 22          Q.    And you'd agree that failure to follow safety
 23   procedures is grounds for termination?
 24                MS. SCHEFFEY:     Object to form.
 25          Q.    Correct?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 98 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 95
  1          A.    To an extent.         If -- what kind of safety did
  2   they -- what kind of safety procedure that they missed or
  3   didn't do.
  4          Q.    And certainly, you know, I think that's a fair
  5   distinction --
  6          A.    Yeah.
  7          Q.    -- between minor and major violations.
  8          A.    Correct.
  9                I mean, if he accidentally did it, don't -- just
 10   stop, and then we'll correct them, and then we can go on
 11   from there.    And then a lot of times because they never
 12   worked in a kitchen before.
 13          Q.    But you'd agree though that just generally
 14   speaking, failure to follow the safety procedures could
 15   lead to termination?
 16          A.    Could, yes.
 17          Q.    And the same is true of failure to follow
 18   supervisor's instructions, that it could lead to
 19   termination?
 20          A.    Could, yes.
 21          Q.    The same is true of unexcused absenteeism, that
 22   that could lead to detainee worker termination?
 23          A.    Yes.
 24          Q.    Same thing for misconduct, horseplay, et cetera,
 25   that it could lead to termination?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 99 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 96
  1          A.    Correct.
  2          Q.    And certainly theft, that could lead to
  3   termination?
  4          A.    Mm-hm.     Yes.
  5          Q.    And finally, unsatisfactory work performance?
  6          A.    Correct.
  7          Q.    And as I look at the other job descriptions here
  8   for dishwasher, food prep, kitchen light duty, kitchen line
  9   backup, kitchen line server --
 10          A.    Mm-hm.
 11          Q.    -- kitchen pots and pans, kitchen storeroom
 12   puller, kitchen utility --
 13          A.    Yes.
 14          Q.    -- they all repeat those same six grounds for
 15   termination?
 16                MS. SCHEFFEY:         Object to form.
 17          A.    Yes.
 18          Q.    Now, each of these job descriptions also list
 19   specific work duties.
 20          A.    Yes.
 21          Q.    And we can certainly look at them individually,
 22   but I just want to talk in general.
 23          A.    Mm-hm.
 24          Q.    GEO's expectation is that the detainee workers
 25   carry out the specific work duties mentioned in each of


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 100 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 97
  1   these job descriptions; correct?
  2                 MS. SCHEFFEY:         Object to form.
  3           A.    Yes.
  4           Q.    And it's true that the detainee workers are not
  5   paid extra if they are exemplary performers in their job;
  6   correct?
  7                 MS. SCHEFFEY:         Object to form.
  8           A.    Correct.
  9           Q.    And the detainee workers have no discretion in
 10   carrying out the various job duties listed here on these
 11   job descriptions; correct?
 12                 MS. SCHEFFEY:         Object to form.
 13           A.    Correct.
 14           Q.    And GEO provides the training necessary for the
 15   detainee workers to carry out each of their specific work
 16   duties; correct?
 17           A.    Well, under --
 18                 MS. SCHEFFEY:         Object to form.
 19           A.    -- under supervision, yes.
 20           Q.    And GEO provides -- I think I may have already
 21   asked, but GEO provides all of the equipment necessary;
 22   correct?
 23           A.    Yeah.
 24                 MS. SCHEFFEY:         Object to form.
 25           A.    Correct.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 101 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 102 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 103 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 104 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 101
  1   I would say I wouldn't want -- I would want to work a p.m.
  2   shift or -- because it's on their screen if you -- I guess
  3   on their screen that they would choose, when they go
  4   through the voluntary program --
  5          Q.     Well --
  6          A.     -- work a.m., p.m., or swing -- or the -- either
  7   breakfast, lunch, or dinner, or the late shift.
  8          Q.     Well, what happens if everyone volunteers for
  9   the morning shift?        Does GEO have discretion to say hey,
 10   morning shift is closed, but we've got lunch, and dinner,
 11   and cleanup --
 12          A.     Then --
 13          Q.     -- available?
 14          A.     Then if they want to switch, then that's fine,
 15   but they would be probably asked through the work program.
 16   I have no clue -- I don't have no say in -- in telling
 17   them, because they're in -- they're in the pod, so
 18   they're -- they're looking out and -- and asking, Can I
 19   switch shifts, or -- or days off, or even -- it's from the
 20   work program they would ask, maybe ask them, I wouldn't.
 21          Q.     And when you say work program, are you referring
 22   to anyone in particular?
 23          A.     The -- that's the work program administrator.
 24          Q.     Is this --
 25          A.     It's another --


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 105 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                     December 2, 2019

                                                                          Page 102
  1          Q.     -- Alisha Singleton?
  2          A.     Yes.
  3          Q.     And does -- do you know a Michael Heye?
  4          A.     He might have taken over or -- or switched,
  5   because I don't -- I'm always -- I come in the afternoons
  6   on my workdays, so every -- I come in at 1, so I know swing
  7   shift.     So I'm too busy off-loading rations, so I wouldn't
  8   know what happens during the early morning when they're
  9   there.
 10          Q.     Is GEO paying you right now to be here?
 11          A.     Not that I you know of.
 12          Q.     Oh, that's a shame.
 13          A.     Yeah.
 14                 I haven't clocked in.
 15          Q.     So is it your understanding then that the
 16   classification officer has the authority to decide the
 17   schedule?
 18          A.     I -- I really don't know.                 I don't know.
 19          Q.     Do the detainee kitchen workers work seven days
 20   a week?
 21          A.     They can choose if they want a day off, and they
 22   always request it, usually in their -- in their original
 23   request, and then sometimes they don't.
 24          Q.     Are you able to say generally how many days a
 25   week that, you know, the average detainee kitchen worker


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 106 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 107 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 108 of 148
                     GEO Objections Foundation, FRE 402,
Erwin Delacruz                    701, 802.                   December 2, 2019

                                                                     Page 105
  1   until the IMS is lifted, and then we can pan up trays
  2   again, and those are incidences that are -- it could go --
  3   it could go overtime, it could go over that limit.               But
  4   then at that point, we just stop working.               There's IMS on
  5   the floor, stop working, sit down, wait.               And then as soon
  6   as when the IMS lifted, okay, now we can start building
  7   trays again.
  8          Q.     What is IMS?
  9          A.     It's an emergency.            Maybe there might be a fight
 10   in a pod, and all RNs within the facility go to that pod to
 11   assist the pod officer in breaking up the fight, or -- or
 12   even a medical emergency, and so medical personnel can get
 13   there without -- without people in the way.
 14          Q.     So if I'm understanding you correctly, then
 15   morning shift detainee kitchen workers work four hours, but
 16   maybe a little bit longer if something like an IMS lockdown
 17   occurs or if there's additional work that needs to be done?
 18                 MS. SCHEFFEY:         Object to form.
 19          A.     It can, it can, and it happens now and then, but
 20   not every day.
 21          Q.     So then usually four hours?
 22          A.     Yeah, usual it's four hours.
 23          Q.     For the morning shift?
 24          A.     And all the other shifts.
 25          Q.     All right.       So the lunch shift is four hours as


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 109 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                       Page 106
  1   well, except for the exceptions that you were talking
  2   about?
  3          A.     Right.
  4                 And then that's the -- we try to maintain that.
  5   There's always something -- always something going on.
  6          Q.     And the dinner shift is four hours?
  7          A.     Correct.
  8          Q.     And then cleanup shift is four hours as well?
  9          A.     Correct.
 10                 And they -- apparently the -- the late crew
 11   is -- because it's a smaller crew, there is a count at
 12   11:30, so they usually stay there and do the count, and
 13   then as soon as the count's done, then they go set back, so
 14   they do about four hours.
 15          Q.     What does GEO do to make sure that it isn't
 16   understaffed as far as kitchen detainee workers go?
 17          A.     That are understaffed?
 18          Q.     To make sure that you're not understaffed?
 19          A.     I don't -- I don't know.
 20          Q.     Is that something that you all ever discuss,
 21   that hey, we're understaffed right now as far as detainee
 22   workers go?
 23                 MS. SCHEFFEY:          Object to form.
 24          A.     No.
 25                 We usually handle it.              If we have to handle it,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 110 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 107
  1   we handle it, we just do it.
  2          Q.     Does GEO have a plan in place if there are work
  3   stoppages in the kitchen?
  4          A.     Yes, and we know that we just continue to drive
  5   on.   We -- in a cook's life, we -- no matter what, we're
  6   going to get the job done.
  7          Q.     As best you can, tell me what the plan is.
  8          A.     Is if there's a lockdown or any kind of
  9   situation, if it's -- we call on the other cooks that might
 10   be off, and if they're available to come in, and if they're
 11   not, we're going to just continue to got the meal out so we
 12   can feed the people that are there.
 13          Q.     Is it the case that detainee workers can only
 14   work at their assigned times in the kitchen?
 15          A.     They choose their time, so there would be
 16   just -- they -- once they're finished with their period,
 17   then they're sent back.
 18          Q.     Okay.   So if I understand you correctly, you
 19   believe that it's the detainee workers that say when they
 20   want to work; correct?
 21          A.     Either breakfast, lunch, dinner, or late shift.
 22          Q.     And then GEO, someone in the classification unit
 23   makes a determination about when that worker is scheduled;
 24   is that correct?
 25          A.     To which one that they had chosen, if he wanted


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 111 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 112 of 148
                  GEO Objections Foundation, FRE 402,
                               701, 802.
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 113 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 110
  1   all this information and tour them through the facility.
  2   Some of these stuffs we can't show them at the moment
  3   because it's an OJT program, and we try to show them where
  4   everything is at.
  5                 Let's say designated area for eating, drinking,
  6   of course there's no smoking area, but eat only on the
  7   tables that they're set up for them --
  8          Q.     Okay.
  9          A.     -- and drink -- they can't be eating and
 10   drinking within the confines of the kitchen area, they have
 11   to eat -- go into the -- if they want to drink something,
 12   they going to have to either wait for the tables to be set
 13   up, or they can go drink by the sanitation side, because we
 14   don't -- it's not sanitary to have eating food or drinking
 15   in the kitchen preparation area.
 16          Q.     Looking at that first page, the last checked
 17   box, so to speak, under that first section, says
 18   "Evaluation Program" --
 19          A.     What page?
 20          Q.     So on the very first page.
 21          A.     Oh, okay.
 22          Q.     You know, there's the very first list, the
 23   bottom of that first list says "Evaluation Program."
 24                 You had read to me about the smoking in, and you
 25   know, the designated areas, it's right beneath that.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 114 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 115 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 116 of 148
                          GEO Objections Foundation, FRE 402,
Erwin Delacruz                         701, 802.                December 2, 2019

                                                                      Page 113
  1                 THE COURT REPORTER:           This is Exhibit-306.
  2           Q.    You've just been handed Exhibit-306.
  3                 What are we looking at here?
  4           A.    This is a Detainee/Staff Health and Hygiene.
  5                 So detainees are coming in at 4 in the morning,
  6   and the desk officer will have each detainee come to them,
  7   because they gotta turn in their ID card, and at the same
  8   time, looking for cuts, if he has a runny nose, hands,
  9   fingernails are trimmed, and to extent where it's
 10   satisfactory that he doesn't have any cuts, he doesn't have
 11   any open sores, this will -- can determine if he needs to
 12   go back to the pod or -- or go to see medical.
 13           Q.    And this is an inspection then --
 14           A.    Yes, this is just an inspection prior to him to
 15   be working.
 16           Q.    An inspection conducted by GEO; correct?
 17           A.    By the officer, the desk officer that comes
 18   in --
 19           Q.    And --
 20           A.    -- that's there.
 21                 Sorry.
 22           Q.    Let's try again.
 23                 So this is an inspection performed by GEO's desk
 24   officer before the start of each shift?
 25                 MS. SCHEFFEY:        Object to form.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 117 of 148
                           GEO Objections Foundation, FRE 402,
Erwin Delacruz                          701, 802.                December 2, 2019

                                                                       Page 114
  1           A.    Yes.
  2           Q.    And if any of these checked boxes are marked as
  3   unsatisfactory under cuts, open sores, cough, runny nose,
  4   hands, fingernails, it may be grounds to return that
  5   kitchen worker back to their pod?
  6           A.    And seek medical -- seek medical help to help
  7   them.    Because sometimes they -- they might not know, and
  8   you need to go -- go see the medic that morning, and then
  9   he'll get authorization to come back to work if not.
 10           Q.    Does GEO hold safety meetings for its detainee
 11   kitchen workers before their shifts?
 12           A.    This is part of the safety.
 13           Q.    Tell me about the safety meetings.
 14           A.    Is to make sure that they keep -- make sure
 15   their beard nets are on, hair nets are on, their hands,
 16   wash their hands, put gloves on, make sure the sinks are
 17   on, the water -- make sure all the soaps are full, and make
 18   sure they got their boots on, and change their clothes,
 19   we'll give them the white smocks, and make sure they're
 20   clean.
 21           Q.    So this is GEO then inspecting the kitchen
 22   workers to make sure that they're fit for duty that day?
 23           A.    Correct.
 24                 MS. SCHEFFEY:          Object to form.
 25           Q.    And you talked about hairnets; is it the case


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 118 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                    Page 115
  1   that GEO workers in the kitchen wear uniforms?
  2          A.     Yes.
  3          Q.     And these are different than the standard
  4   uniforms that they wear in the facility?
  5          A.     They -- they from the same material but in just
  6   white.     They can't use their pod or their color uniforms as
  7   kitchen workers, that's why we give them the white smocks.
  8          Q.     What's your understanding of why they can't just
  9   wear their standard --
 10          A.     Because they have -- they have to go back --
 11   they gotta go back with those clothes, and you don't want
 12   to be smelling like chicken.
 13          Q.     So what do the kitchen uniforms consist of?
 14          A.     White pants and a white shirt.
 15          Q.     Are there special -- is there special footwear
 16   that the workers wear?
 17          A.     Yes, we -- we give them the black boots, our
 18   close to knee high boots.
 19          Q.     Is there anything else that makes up the kitchen
 20   uniform?
 21          A.     No, that's it.
 22          Q.     So white pants, white shirt, and black boots?
 23          A.     Correct.
 24          Q.     And these are all items that GEO provides to the
 25   workers?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 119 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                     Page 116
  1           A.    Yes.
  2           Q.    And if a detainee worker says, I want to wear my
  3   normal clothes, what do you say?
  4           A.    No, you go change out and put on your cook
  5   whites or the white uniform.
  6           Q.    And if the detainee kitchen worker refuses, they
  7   don't get to work that day; correct?
  8                 MS. SCHEFFEY:         Object to form.
  9           A.    That would be entirely up to the manager at that
 10   point, because I'll just say, You sit right here.
 11           Q.    Have you ever encountered that situation before?
 12           A.    No, I haven't.
 13           Q.    Well, based on your years of work experience
 14   with Ms. Henderson, what do you think she would say if a
 15   detainee worker said, I don't want to change?
 16                 MS. SCHEFFEY:         Object to form.
 17           A.    You know, I haven't seen it happen, but I don't
 18   know.
 19                        (Exhibit-307 marked.)
 20                 THE COURT REPORTER:            This is Exhibit-307.
 21           Q.    You've just been handed Exhibit-307.           It's a
 22   two-page document.
 23                 What are we looking at here?
 24           A.    Detainees removed from the kitchen because of
 25   what they have done.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 120 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 117
  1          Q.     What are IDP sanctions?
  2          A.     They didn't follow the rule, or they -- they
  3   removed something out of the facility, out of the kitchen
  4   area, or could be in the hallway having stuff from the
  5   kitchen.    It's really vague.      It has a lot of -- of
  6   everything in here.
  7          Q.     Have you ever seen a list like this before?
  8          A.     No.
  9          Q.     Do you have any basis to doubt the accuracy of
 10   this list?
 11          A.     I don't know.     It's all done through, I guess,
 12   ins -- through incident reports from the officers, and the
 13   officers translate it to the -- the lieutenants, and --
 14   because we only write down what the incident is as far as I
 15   go.
 16          Q.     When you say "officers," are we talking about
 17   someone other than yourself or the cook supervisors?
 18          A.     Cook supervisors, or the RN that might be
 19   searching them, or it could be anybody that's working near
 20   the kitchen or inside the kitchen, either the cook
 21   officers, the desk officer, or the -- there's one officer
 22   that's assigned to us during feeding to help the movement
 23   of the detainees, to pick up the trays.
 24          Q.     What is a UDC hearing?
 25          A.     It could be for a hearing for a detainee.              I'm


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 121 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 118
  1   not -- I'm not really sure.        I know that they just going
  2   to -- it's kind of like a court environment for charges
  3   against them.
  4           Q.    Possible sanctions or disciplinary proceedings?
  5           A.    Probably sanctions or disciplinary procedures.
  6           Q.    Have you ever taken part in the UDC hearing
  7   process?
  8           A.    No.   Nope.
  9                 Yeah, only the incident report, and we submit it
 10   forward, and they handle it.
 11           Q.    Do you know whether ICE takes part in the UDC
 12   hearing process?
 13           A.    I do not know.
 14           Q.    What is a detainee worker pay sheet?
 15           A.    Only the detainees that have came to work that
 16   day, and their ID number and their name is written on --
 17   once he submits -- gives up his ID card when he walks in
 18   to -- for his shift, and we write down his name and his ID
 19   number so he can get paid for that day.           That's like a time
 20   clock.
 21           Q.    So this is the desk officer then completing a
 22   form?
 23           A.    Completing a form on all the personnel that are
 24   there.
 25           Q.    And by completing the form, that desk officer is


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 122 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                 December 2, 2019

                                                                      Page 119
  1   saying that the detainee worker has completed the job,
  2   maintained a good attitude, and was there to work on time?
  3           A.    He's there on time, and then that's where it
  4   stops until -- until we're done.
  5                       (Exhibit-308 marked.)
  6                 THE COURT REPORTER:            This is Exhibit-308.
  7           Q.    You've just been handed Exhibit-308, two-sided
  8   document.
  9                 What are we looking at here?
 10                 Let me phrase that.
 11                 Is this a detainee worker pay sheet?
 12           A.    This -- this is not a detainee pay sheet.              It
 13   might be for the pod maybe.
 14           Q.    Is the form for kitchen workers substantially
 15   similar?
 16           A.    It -- it is.        We -- not -- not in this format.
 17   We just have the -- the list open, and it has the detainee,
 18   the number, then it doesn't have anything -- just we know
 19   it's the job in the kitchen, and that's it, and then what
 20   time.    We just -- it's a little bit different format, but
 21   it -- it will lead into this as the same thing, name, ID
 22   number.      We don't sign it.         I -- either me or the
                                                               t   officer,
 23   on-desk officer, or the morning or afternoon signs it, but
 24   all their names would be listed.                That will match our list
 25   of names that were given to us by the work program.                 So we


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 123 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                  December 2, 2019

                                                                     Page 120
  1   bounce that off this.          Did all of them show up?       Who didn't
  2   show up?    He might have been deported, or he might have
  3   been let out, or sick, or in the lawyer's office, or could
  4   be anywhere, visitation, and that's why he didn't show up.
  5          Q.     But the bottom line is that detainee workers are
  6   only paid if an officer signs off on the pay sheet; is that
  7   correct?
  8                 MS. SCHEFFEY:         Object to form.
  9          A.     Once they show up for work, and then that's --
 10   that's when this form is filled out, and then -- then it's
 11   signed, and then it's submitted at the end of the shift.
 12          Q.     So it's the officer basically verifying that the
 13   detainee worker showed up and worked their shift?
 14          A.     Yeah, and he worked the shift.
 15                       (Exhibit-309 marked.)
 16                 THE COURT REPORTER:            This is Exhibit-309.
 17                 MR. WHITEHEAD:         309 you said?
 18                 THE COURT REPORTER:            309, yes.
 19                 MR. WHITEHEAD:         Great, thank you.
 20          Q.     You've just been handed Exhibit-309.
 21                 Have you seen a document like this before?
 22          A.     No.
 23          Q.     In the bottom right corner of each page is
 24   something we call a Bates stamp, and towards the end there,
 25   there is a page that's labeled GEO-Nwauzor 026947.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 124 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                December 2, 2019

                                                                    Page 121
  1                 Actually, looks like the last four pages.
  2          A.     Ah, okay.       This is what we would receive from
  3   the workforce program, the last three -- well, it should be
  4   the four sheets, yeah.           Yes, this would be what we would
  5   receive.    These ones, I -- I don't see these, I only see
  6   this sheets.
  7          Q.     And this being the one that looks like it's
  8   related to the kitchen, we've got Bates stamp GEO-Nwauzor
  9   026947 through 953, and it looks to be labeled Breakfast
 10   Shift, Breakfast Shift 2, Lunch Shift --
 11          A.     Breakfast, lunch, dinner, and cleanup.
 12                 I think that lunch 2 is really all of the same,
 13   it's just like the second page, like lunch shift 2 will be
 14   the second page of lunch 1.              It's just a continuation.
 15          Q.     All right, well let's -- let's take them one at
 16   a time.
 17          A.     Yeah.
 18          Q.     So we are looking at Exhibit-309, we're on the
 19   page that bears Bates stamp GEO-Nwauzor 026947.             It's the
 20   first of the ones that say Breakfast Shift.
 21          A.     Okay.
 22          Q.     Are you with me?
 23          A.     Yep.
 24          Q.     Okay.    Now, this printout, is it done on a daily
 25   basis?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 125 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                    Page 122
  1          A.     Once a week.
  2          Q.     Once a week.
  3                 So what we see here is the schedule then for the
  4   entire week?
  5          A.     Yes.
  6          Q.     And looking at this one that's labeled Breakfast
  7   Shift --
  8          A.     Mm-hm.
  9          Q.     -- and then on the very next page, Breakfast
 10   Shift 2 --
 11          A.     Yes.
 12          Q.     -- is that really just the entirety --
 13          A.     Just a continuation --
 14          Q.     -- of the Breakfast Shift?
 15          A.     Yes, that's just a continuation from the
 16   first -- from the front half.              This is just like page 2.
 17          Q.     And if you look at Breakfast Shift and Breakfast
 18   Shift 2, there appear to be 33 workers that week --
 19                 MS. SCHEFFEY:        Object to form.
 20          Q.     -- would you agree?
 21          A.     That could have been assigned, but how many
 22   are -- with all the days off, not all of them are there at
 23   any given time.
 24          Q.     You'd agree with me though that 33 workers were
 25   assigned to the breakfast shift that week?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 126 of 148
                      GEO Objections Foundation, FRE 402,
Erwin Delacruz                     701, 802.                December 2, 2019

                                                                    Page 123
  1           A.    They were assigned, yes.
  2           Q.    And then flipping to the lunch shift, this
  3   begins on page GEO-Nwauzor 026949, there's Lunch Shift and
  4   then Lunch Shift 2.
  5                 Are you with me?
  6           A.    Yes.
  7           Q.    Would you agree that it appears 33 workers were
  8   assigned to work the lunch shift --
  9           A.    Yes.
 10           Q.    -- that week?
 11           A.    Yes.
 12           Q.    Now let's keep going.
 13                 Let's look at the -- the Dinner Shift.           So this
 14   begins on page GEO-Nwauzor 026951.
 15                 Would you agree with me that 33 workers appear
 16   to have been scheduled to work that week on the dinner
 17   shift?
 18           A.    Correct.
 19           Q.    And then we'll look at the last page,
 20   GEO-Nwauzor 026953.         This is the cleanup shift.
 21                 It appears that 12 workers were scheduled to
 22   work the cleanup shift that week?
 23           A.    Yes.
 24           Q.    So this is a schedule; is that right?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 127 of 148
                        GEO Objections Foundation, FRE 402,
Erwin Delacruz                       701, 802.                December 2, 2019

                                                                    Page 124
  1          Q.     And I see a column there that says "Days Off."
  2   Some people have one day off, some people have two; do you
  3   see that?
  4          A.     Yes.
  5          Q.     Are we to assume then that unless it's a day
  6   off, that person was scheduled to work?
  7          A.     Yes.
  8          Q.     Exhibit-309, the schedule that we were looking
  9   at, who generates that report?
 10          A.     The work -- workforce program.
 11          Q.     So this could be Ms. Singleton or Mr. Heye?
 12          A.     Yes.
 13          Q.     And how was this given to you?
 14          A.     It's usually given to me on Wednesday afternoon
 15   for a Thursday -- for a -- to start on Thursday, and then
 16   anybody that's new, they -- they'll get their medical
 17   release form, which that's the only reason why they're on
 18   there, because they already went through medical, and then
 19   we can -- then we can go on to filling out the -- once we
 20   get their medical form, then they'll fill out the rest with
 21   the pod officer, Kitchen Work Orientation Checklist, and go
 22   on from there once he -- once he gets into the system.               And
 23   I'll get this once a week.
 24          Q.     And is this the list that you're
 25   cross-referencing or the desk officer is cross-referencing


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 128 of 148
                       GEO Objections Foundation, FRE 402,
Erwin Delacruz                      701, 802.                  December 2, 2019

                                                                      Page 125
  1   in completing the detainee worker pay sheet?
  2          A.     Yes, once they -- personnel that are assigned to
  3   the dinner shift, once they come in, we make sure that
  4   their names are on here, their A number, and then they go
  5   onto the pay sheet, and then we'll -- we'll initial that
  6   they're -- that they showed up for -- for work on that day.
  7   And this is for the health and welfare check.
  8          Q.     We're nearing the end.             I just -- to recap, GEO
  9   trains detainees on all aspects of the kitchen policies and
 10   procedures --
 11                 MS. SCHEFFEY:        Object to form.
 12          Q.     -- correct?
 13          A.     We supervise the personnel that come into the
 14   kitchen.
 15          Q.     And GEO supervises these workers to ensure that
 16   they're complying with the kitchen policies and procedures?
 17          A.     Yes.
 18                 MS. SCHEFFEY:        Object to form.
 19          Q.     And GEO holds safety meetings to make sure the
 20   detainees are complying with those rules and regulations?
 21          A.     Yes.
 22          Q.     GEO keeps training -- or records of the training
 23   that the workers receive?
 24                 MS. SCHEFFEY:        Object to form.
 25          A.     Only the workers orientation checklist.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 129 of 148
                 GEO Objections Foundation, FRE 402,
                              701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 130 of 148
                    GEO Objections Foundation, FRE 402,
                                 701, 802.
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 131 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 132 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 133 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 134 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 135 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 132
  1          Q.     And then getting them on the trays and --
  2          A.     And getting them on the cart, and getting them
  3   out.
  4          Q.     Okay.   And approximately how much GEO workers
  5   would come in to provide that extra staff support in the
  6   kitchen?
  7          A.     About three to four, maybe two RNs, and maybe
  8   two clerks just to help, plus the -- all us, all hands on,
  9   and we -- between the three of us, the two clerks, and the
 10   two officers that help out.        Because we always have one
 11   assigned to us during the feeding time to help monitor the
 12   movement of the carts, and yeah, we just go ahead and knock
 13   it out -- or do the job and finish it.
 14          Q.     And will you estimate what time period all of
 15   that extra staffing was employed?
 16                 MS. SCHEFFEY:     Object to form.
 17          Q.     One hour, two hours a day; how much extra?
 18          A.     Oh, it only was during lunch at any given time,
 19   maybe every other day, just depending on the meal, and then
 20   we might have had a -- people that were leaving, more
 21   people is coming out that were either deported or getting
 22   sent out, so it's -- it fluctuates even more.            And some
 23   days we got a few people, and we'll be good for like four
 24   or five days, and then -- then they'll either disappear, or
 25   they need to go, they were needed to go too, and then we'd


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 136 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 137 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 138 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 139 of 148
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 140 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 141 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 138
  1   just -- it just -- because they're different pods, they're
  2   from different -- they might be a different color uniforms,
  3   and it's just business to keep them separated.
  4          Q.     Are the laundry workers also allowed to get
  5   extra portions if there are extra portions available?
  6          A.     If there's extra availables, yes, and we usually
  7   go ahead and make their trays for them so they don't have
  8   to come back, or they don't -- you know, the pod officer is
  9   taking care of them.
 10          Q.     And were you saying that they make two trays --
 11          A.     Yeah, they'll --
 12          Q.     -- or two portions for each laundry worker?
 13          A.     At least two -- at least two portions, or if we
 14   have any extra vegetables, we give them the extra
 15   vegetables.
 16          Q.     Is there any type of worker, other than the
 17   kitchen worker or the laundry worker, who gets extra food
 18   as an incentive for their work?
 19          A.     It's kind of like not an incentive, but it's
 20   just a little common courtesy.         If I give it to this group,
 21   but they're working for us, but it's not an incentive, it's
 22   if we have extra, we're going to give it to them.
 23          Q.     All right.    So is there any group of workers,
 24   other than the kitchen workers and the laundry workers --
 25          A.     No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 142 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 139
  1          Q.     -- who get extra portions if there's extra
  2   portions available?
  3          A.     No.
  4          Q.     Okay.    And do you give it to the kitchen and to
  5   laundry because those are like the hardest jobs, they're
  6   the longest hours; is there rationale for that?
  7          A.     It's just --
  8                 MS. SCHEFFEY:     Object to form.
  9          A.     It's just the hours that are posted, and if they
 10   don't want to work there, then they can just not volunteer
 11   for the position.
 12          Q.     I know, I'm just trying to --
 13          A.     Yeah.
 14          Q.     -- figure out why it is you give those two
 15   groups the extra food?
 16                 And I'm not saying there's anything wrong with
 17   it, I'm trying to get --
 18          A.     Right.
 19          Q.     -- into the rationale, you know?
 20          A.     It was -- it was the -- the ones that worked in
 21   the kitchen, because we -- we're done feeding with
 22   everybody, and that was the only thing, we just had extra
 23   food, or whatever's left, and that's what we serve, and
 24   that's what -- if they want some more, they can, because we
 25   had already had all the trays go out already at that point


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 143 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 140
  1   and everyone's fed.
  2          Q.     So how many -- how many detainees do you have
  3   working in the laundry?
  4          A.     Oh, there's only two, maybe three, I think.
  5          Q.     Two per shift?
  6          A.     Because there is -- there is flexibility in
  7   there, because I have nothing to do with laundry.
  8          Q.     But you're plating them up for them; right?
  9          A.     They'll -- they'll -- officer will come and ask,
 10   Oh, I got only two, I only got one, I only got three.                So
 11   every day or any meal is different from the next --
 12          Q.     Mm-hm.
 13          A.     -- or he might not have none.
 14                 MS. BRENNEKE:     Okay.   All right.     Why don't we
 15   take a quick break.       I think I'm done as well, but ...
 16                 THE VIDEOGRAPHER:     We're now going off the
 17   record.     The time is 1:49 p.m.
 18                       (Recess at 1:49 p.m.)
 19                       (Reconvened at 1:57 p.m.)
 20                 THE VIDEOGRAPHER:     We're now back on the record.
 21   The time is 1:57 p.m.
 22                 F-U-R-T-H-E-R E-X-A-M-I-N-A-T-I-O-N
 23   BY MR. WHITEHEAD:
 24          Q.     Mr. Delacruz, earlier we were talking about your
 25   work with the pallets, and you mentioned something about


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 144 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 141
  1   moving the rations?
  2           A.    Yes.
  3           Q.    And I heard you use the phrase "rations"
  4   actually several times.
  5           A.    Yes.
  6           Q.    Do you recall doing that?
  7           A.    Yes.
  8           Q.    What are you referring to when you say
  9   "rations"?
 10           A.    Rations are the food that's coming into the
 11   facility.     We don't get one or two, we get 30 boxes of one
 12   item, 40 bags of one item, 30 bags of rice, 40 bags of
 13   beans, 4,000, 5,000 milks, but they're in 50 -- 50 in each
 14   container.
 15           Q.    And does everyone refer to these as rations, or
 16   is that your --
 17           A.    This is all rations in general, it's all
 18   rations.
 19           Q.    Okay.
 20           A.    There is another term called wets and dries;
 21   wets would be refrigerated, dries would be the -- the dry
 22   stuff or the beans, the beans or the rice.            That would be
 23   the canned goods are all the dries.           The wets would be
 24   anything that's chilled either in the freezer or
 25   refrigeration.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 145 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 142
  1                 MR. WHITEHEAD:     All right, thank you.
  2                 THE VIDEOGRAPHER:     This concludes the videotaped
  3   deposition.     We're now going off the record.         The time is
  4   1:59 p.m.
  5                 THE COURT REPORTER:       So is he going to read and
  6   sign or waive signature?
  7                 MS. SCHEFFEY:     He's going to read and sign; if
  8   you could send us a copy.
  9                 THE COURT REPORTER:       And are you going to have
 10   this transcribed at this time?
 11                 MR. WHITEHEAD:     Yes, please, but no rush.
 12                 MS. SCHEFFEY:     No rush for us either.
 13                 THE COURT REPORTER:       You're ordering a copy?
 14                 MS. SCHEFFEY:     Mm-hm, we are.
 15                 THE COURT REPORTER:       And are you going to order
 16   a copy?
 17                 MS. BRENNEKE:     Have we been doing that?
 18                 MR. WHITEHEAD:     Yes, I think so, yeah.
 19                 MS. BRENNEKE:     Yeah.
 20                 THE COURT REPORTER:       And exhibits, are you going
 21   to order exhibits with your transcripts as well?
 22                 MR. WHITEHEAD:     Yes, please.
 23                 MS. SCHEFFEY:     Yes, please.
 24                       (Deposition adjourned at 1:59 p.m.)
 25                       (Signature reserved.)


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 146 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 143
  1                              S-I-G-N-A-T-U-R-E
  2
  3
  4                    I declare under penalty of perjury under
  5     the laws of the State of Washington that I have read
  6     my within deposition, and the same is true and
  7     accurate, same and except for changes and/or
  8     corrections, if any, as indicated by me on the CHANGE
  9     SHEET flyleaf page hereof.         Signed in...............,
 10     WA, on the........day of................, 2019.
 11
 12
 13
 14                                 ..........................
 15                                 ERWIN K. DELACRUZ
 16                                 Taken: Monday, December 2, 2019
 17
 18
 19
 20
 21
 22
 23
 24
 25     Keri A. Aspelund


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 147 of 148
      Case 3:17-cv-05769-RJB Document 291 Filed 04/24/20 Page 148 of 148
Erwin Delacruz                                             December 2, 2019

                                                                    Page 145
  1
  2                    SEATTLE DEPOSITION REPORTERS, LLC
  3                     600 UNIVERSITY STREET, SUITE 320
  4                             SEATTLE, WA 98101
                                  (206) 622-6661
  5
                               C-H-A-N-G-E     S-H-E-E-T
  6
        PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
  7     SHOWING PAGE, LINE AND REASON.
  8     ----------------------------------------------------
        PAGE LINE      CORRECTION AND REASON
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24                                 __________________________
                                    ERWIN K. DELACRUZ
 25                                 TAKEN: Monday, December 2, 2019


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
